Exhibit 10.1

 

Execution Copy

 

Akcea Therapeutics, Inc.

requests that the marked portions of the exhibit be granted

confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

COLLABORATION AND LICENSE

AGREEMENT

By and between

PTC THERAPEUTICS INTERNATIONAL LIMITED

AND

AKCEA THERAPEUTICS, INC.

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

Page

ARTICLE 1

 

DEFINITIONS

 

1

 

 

 

 

 

 

 

ARTICLE 2

 

DEVELOPMENT; REGULATORY STRATEGY; KNOW-HOW TRANSFER

 

17

 

 

 

 

 

 

 

 

 

2.1

 

Product Development

 

17

 

 

2.2

 

Akcea Progress Reports on Development Activities

 

18

 

 

2.3

 

PTC Progress Reports on Regulatory Activities

 

18

 

 

2.4

 

Regulatory Strategy

 

18

 

 

2.5

 

Transfer of Regulatory Filings and Regulatory Approvals

 

19

 

 

2.6

 

Interactions with Regulatory Authorities

 

19

 

 

2.7

 

Technology Transfer

 

20

 

 

2.8

 

Conversion of NEURO-TTR OLE Study

 

20

 

 

2.9

 

Class Generic Claims for Products

 

20

 

 

 

 

 

 

 

ARTICLE 3

 

COMMERCIALIZATION

 

21

 

 

 

 

 

 

 

 

 

3.1

 

Diligence

 

21

 

 

3.2

 

PTC Commercialization Plan

 

21

 

 

3.3

 

Patient Safety

 

21

 

 

3.4

 

Pricing and Reimbursement

 

21

 

 

3.5

 

Advertising and Promotional Materials

 

22

 

 

3.6

 

Packaging and Labeling

 

22

 

 

3.7

 

Trademarks

 

22

 

 

3.8

 

Patient Assistance Programs

 

23

 

 

3.9

 

Adverse Event Reporting; Global Safety Database

 

23

 

 

3.10

 

Cross Territory Sales

 

24

 

 

 

 

 

 

 

ARTICLE 4

 

MANUFACTURING

 

25

 

 

 

 

 

 

 

 

 

4.1

 

Supply Agreement

 

25

 

 

 

 

 

 

 

ARTICLE 5

 

MANAGEMENT OF THE COLLABORATION

 

26

 

 

 

 

 

 

 

 

 

5.1

 

Joint Steering Committee and Subcommittees

 

26

 

 

5.2

 

Formation and Dissolution of Subcommittee(s)

 

27

 

 

5.3

 

Meetings

 

27

 

 

5.4

 

Decision-Making

 

28

 

 

5.5

 

Alliance Managers

 

29

 

 

5.6

 

Authority

 

29

 

 

 

 

 

 

 

ARTICLE 6

 

GRANT OF LICENSES

 

29

 

 

 

 

 

 

 

 

 

6.1

 

License Grant

 

29

 

 

6.2

 

In-License Agreements

 

29

 

 

6.3

 

Effect of Termination on Sublicenses

 

30

 

 

6.4

 

PTC’s Sublicensing Rights

 

31

i

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

 

 

 

6.5

 

Licenses to Akcea

 

31

 

 

6.6

 

No Other Rights

 

31

 

 

6.7

 

Section 365(n) of the Bankruptcy Code

 

31

 

 

 

 

 

 

 

ARTICLE 7

 

EXCLUSIVITY; RIGHT OF FIRST NEGOTIATION

 

32

 

 

 

 

 

 

 

 

 

7.1

 

Exclusivity

 

32

 

 

7.2

 

Right of First Negotiation; Inotersen Buy-Out

 

32

 

 

 

 

 

 

 

ARTICLE 8

 

GENERAL PROVISIONS RELATING TO COLLABORATION

 

34

 

 

 

 

 

 

 

 

 

8.1

 

Compliance

 

34

 

 

8.2

 

Subcontracting

 

35

 

 

8.3

 

Records and Audits

 

35

 

 

 

 

 

 

 

ARTICLE 9

 

INITIAL FEE; MILESTONES AND ROYALTIES; PAYMENTS

 

35

 

 

 

 

 

 

 

 

 

9.1

 

Initial Fee

 

35

 

 

9.2

 

Regulatory Milestone Payments

 

35

 

 

9.3

 

Royalties

 

35

 

 

9.4

 

Royalty Period

 

36

 

 

9.5

 

Royalty Adjustments – Comparable Third Party Product Competition; Compulsory
Licensing

 

36

 

 

9.6

 

Limits on Deductions

 

36

 

 

9.7

 

Reports; Payment of Royalty

 

36

 

 

9.8

 

Accounting

 

36

 

 

9.9

 

Methods of Payments

 

37

 

 

9.10

 

Taxes

 

37

 

 

9.11

 

Currency Exchange

 

37

 

 

 

 

 

 

 

ARTICLE 10

 

INTELLECTUAL PROPERTY RIGHTS

 

38

 

 

 

 

 

 

 

 

 

10.1

 

Ownership of Inventions; Disclosure

 

38

 

 

10.2

 

Patent Prosecution

 

39

 

 

10.3

 

Enforcement and Defense

 

40

 

 

10.4

 

Infringement Claimed by Third Parties

 

42

 

 

10.5

 

Marking

 

42

 

 

 

 

 

 

 

ARTICLE 11

 

CONFIDENTIALITY

 

42

 

 

 

 

 

 

 

 

 

11.1

 

Confidentiality; Exceptions

 

42

 

 

11.2

 

Authorized Disclosure

 

43

 

 

11.3

 

Press Release; Disclosure of Agreement

 

43

 

 

11.4

 

Publications

 

45

 

 

11.5

 

Remedies

 

45

 

 

11.6

 

Acknowledgment

 

45

 

 

 

 

 

 

 

ARTICLE 12

 

REPRESENTATIONS AND WARRANTIES

 

46

 

 

 

 

 

 

 

 

 

12.1

 

Representations and Warranties of Both Parties

 

46

 

 

12.2

 

Representations, Warranties and Covenants, as applicable, of Akcea

 

46

ii

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

 

 

 

12.3

 

Covenants of Akcea

 

49

 

 

12.4

 

Covenants of PTC

 

50

 

 

12.5

 

Disclaimer

 

50

 

 

 

 

 

 

 

ARTICLE 13

 

INDEMNIFICATION; INSURANCE

 

50

 

 

 

 

 

 

 

 

 

13.1

 

Indemnification by PTC

 

50

 

 

13.2

 

Indemnification by Akcea

 

50

 

 

13.3

 

Procedure

 

51

 

 

13.4

 

Insurance

 

51

 

 

13.5

 

Limitation of Liability

 

52

 

 

 

 

 

 

 

ARTICLE 14

 

TERM AND TERMINATION

 

52

 

 

 

 

 

 

 

 

 

14.1

 

Term

 

52

 

 

14.2

 

Termination

 

52

 

 

14.3

 

Effects of Termination

 

52

 

 

14.4

 

Accrued Rights; Surviving Provisions of the Agreement

 

54

 

 

 

 

 

 

 

ARTICLE 15

 

MISCELLANEOUS

 

54

 

 

 

 

 

 

 

 

 

15.1

 

Governing Law

 

54

 

 

15.2

 

Dispute Resolution

 

54

 

 

15.3

 

Assignment

 

55

 

 

15.4

 

Performance by Affiliates

 

56

 

 

15.5

 

Force Majeure

 

56

 

 

15.6

 

Notices

 

57

 

 

15.7

 

Export Clause

 

58

 

 

15.8

 

Waiver

 

58

 

 

15.9

 

Severability

 

58

 

 

15.10

 

Entire Agreement

 

58

 

 

15.11

 

Independent Contractors

 

59

 

 

15.12

 

Headings; Construction; Interpretation

 

59

 

 

15.13

 

Books and Records

 

59

 

 

15.14

 

Further Actions

 

59

 

 

15.15

 

Parties in Interest

 

59

 

 

15.16

 

Counterparts

 

60

 

Schedules

 

Schedule 1.4 – Akcea Core Technology Patent Rights

Schedule 1.8 – Akcea Manufacturing Patent Rights

Schedule 1.13 – Akcea Product-Specific Patent Rights

Schedule 1.39 – Existing In-License Agreements

 

 

iii

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

This COLLABORATION AND LICENSE AGREEMENT (the “Agreement”) is entered into and
made effective as of August 1, 2018 (the “Effective Date”), by and between PTC
Therapeutics International Limited, an Irish corporation, having its principal
place of business at 5th Floor, 3 Grand Plaza, Grand Canal Street Upper, Dublin
4, Ireland D04 EE70 (“PTC”), and Akcea Therapeutics, Inc., a Delaware
corporation, having its principal place of business at 55 Cambridge Parkway,
Suite 100, Cambridge, MA 02142 (“Akcea”).  PTC and Akcea shall be referred to
herein individually as a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, PTC and Akcea are biopharmaceutical companies focused on developing,
manufacturing and commercializing drugs for rare diseases on a global basis;

WHEREAS, PTC is a wholly-owned indirect subsidiary of PTC Therapeutics, Inc., a
Delaware corporation (“PTC Parent”);

WHEREAS, Akcea has in-licensed certain worldwide rights from its Affiliate (as
defined below) Ionis Pharmaceuticals (as defined below) to develop, manufacture
and commercialize inotersen (proposed to be marketed as TEGSEDITM) and
volanesorsen (proposed to be marketed as WAYLIVRATM);

WHEREAS, Ionis Pharmaceuticals is currently seeking regulatory approval for
inotersen and volanesorsen and intends to assign its Regulatory Filings and
Regulatory Approvals (each, as defined below) to Akcea;

WHEREAS, Akcea and PTC desire to engage in a collaborative effort with respect
to the development and commercialization of inotersen and volanesorsen by PTC in
the PTC Territory (as defined below) and by Akcea in the rest of the world
outside of the PTC Territory;

WHEREAS, Akcea also wishes to grant to PTC, and PTC wishes to obtain, certain
rights of first negotiation with regard to the commercialization in the PTC
Territory of AKCEA-TTR-LRx, a follow-on product to inotersen.  

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:  

ARTICLE 1
DEFINITIONS

As used in this Agreement, the following terms will have the meanings set forth
below:

1.1“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with a
Party to this Agreement, regardless of whether such Affiliate is or becomes an
Affiliate on or after the Effective Date.  A Person shall be deemed to “control”
another Person if it (a) owns, directly or indirectly, beneficially or legally,
more than fifty percent (50%) of the outstanding voting securities or capital

1

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

stock of such other Person, or has other comparable ownership interest with
respect to any Person other than a corporation; or (b) has the power, whether
pursuant to contract, ownership of securities or otherwise, to direct the
management and policies of such other Person.  For the avoidance of doubt, Ionis
Pharmaceuticals and Akcea shall constitute an “Affiliate” of each other for
purposes of this Agreement and PTC and PTC Parent shall constitute an
“Affiliate” of each other for purposes of this Agreement.

1.2“Akcea Core Technology IP” means the Akcea Core Technology Know-How and the
Akcea Core Technology Patent Rights.

1.3“Akcea Core Technology Know-How” means all Know-How Controlled by Akcea or
its Affiliates on the Effective Date or at any time during the Term that (a) is
necessary to Develop or Commercialize a Product and (b) relates generally to
oligonucleotides including Conjugate Technology, other than Know-How
specifically relating to a Product (including Akcea Product-Specific Know-How)
or Know-How specifically relating to methods and materials used in the synthesis
or analysis of a Product regardless of sequence or chemical modification.

1.4“Akcea Core Technology Patent Rights” means all Patent Rights Controlled by
Akcea or its Affiliates on the Effective Date or at any time during the Term
that (a) is necessary to Develop or Commercialize a Product, and (b) claims
subject matter generally applicable to oligonucleotides including Conjugate
Technology, other than Akcea Product-Specific Patent Rights or Patent Rights
that claim methods and materials used in the synthesis or analysis of a Product
regardless of sequence or chemical modification. The Akcea Core Technology
Patent Rights as of the Effective Date are set forth on Schedule 1.4 attached
hereto.

1.5“Akcea IP” means the Akcea Core Technology IP, the Akcea Manufacturing IP and
the Akcea Product-Specific IP.

1.6“Akcea Manufacturing IP” means the Akcea Manufacturing and Analytical
Know-How and the Akcea Manufacturing Patent Rights.

1.7“Akcea Manufacturing and Analytical Know-How” means Know-How that relates to
the synthesis or analysis of a Product regardless of sequence or chemical
modification Controlled by Akcea or its Affiliates on the Effective Date or at
any time during the Term.

1.8“Akcea Manufacturing Patent Rights” means the Patent Rights that claim Akcea
Manufacturing and Analytical Know-How. The Akcea Manufacturing Patent Rights as
of the Effective Date are set forth on Schedule 1.8 attached hereto.

1.9“Akcea Patent Rights” means, collectively, the Akcea Core Technology Patent
Rights, the Akcea Manufacturing Patent Rights and the Akcea Product-Specific
Patent Rights.

1.10“Akcea Product Positioning and Branding Strategy” means Akcea’s positioning
and branding strategy for a Product.

1.11“Akcea Product-Specific IP” means the Akcea Product-Specific Know-How and
the Akcea Product-Specific Patent Rights.

2

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

1.12“Akcea Product-Specific Know-How” means all Know-How Controlled by Akcea or
its Affiliates on the Effective Date or at any time during the Term necessary to
Develop or Commercialize a Product or disclosed by Akcea to PTC and, in each
case specifically relates to (a) the composition of matter of a Product or (b)
methods of using a Product as a prophylactic or therapeutic; provided, however,
Know-How Controlled by Akcea or any of its Affiliates that (i) consists of
subject matter applicable to oligonucleotide compounds or products in general or
(ii) relates to an oligonucleotide compound that does not specifically modulate
expression of a Target via the binding, partially or wholly, of such compound to
RNA that encodes a Target, will not be considered Akcea Product-Specific
Know-How, and in the case of (i) and (ii), such Know-How will be considered
Akcea Core Technology Know-How.

1.13“Akcea Product-Specific Patent Rights” means all Patent Rights Controlled by
Akcea or its Affiliates on the Effective Date or at any time during the Term
Covering (a) the composition of matter of a Product, (b) methods of using a
Product, or (c) an oligonucleotide compound that specifically modulates
expression of a Target via the binding, partially or wholly, of such compound to
RNA that encodes a Target; provided, however, that Patent Rights Controlled by
Akcea or any of its Affiliates to the extent that such Patent Rights include any
claims that are directed to (i) subject matter applicable to oligonucleotide
compounds or products in general or (ii) an oligonucleotide compound that does
not specifically modulate expression of a Target via the binding, partially or
wholly, of such compound to RNA that encodes a Target, will not be considered
Akcea Product-Specific Patents, and in the case of (i) and (ii), such claims in
such Patent Rights will be considered Akcea Core Technology Patents. The Akcea
Product-Specific Patent Rights as of the Effective Date are set forth on
Schedule 1.13 attached hereto.

1.14“Akcea Territory” means the entire world, excluding the PTC Territory.

1.15“AKCEA-TTR-LRx” means:

 

(i)

the compound known as AKCEA 682884 having the following sequence and chemistry:
[***]; and/or

 

(ii)

any oligonucleotide compound (other than [***] and [***]) designed to modulate
expression of TTR via the binding, partially or wholly, of such compound to the
RNA that encodes TTR, that is determined after [***] (but prior to the [***]) by
Ionis Pharmaceuticals’ research management committee as ready to start the
pharmacokinetic and toxicology studies required to meet the requirements for
filing an IND.

1.16“AKCEA-TTR-LRx Pivotal Clinical Trial” means the first Phase 3 Clinical
Trial (or the first clinical study that is intended to be a pivotal clinical
study and on the basis of which Regulatory Approval Application would be filed)
conducted by Ionis Pharmaceuticals and/or Akcea in accordance with the
applicable Ionis Pharmaceuticals/Akcea License Agreement, as further described
on Schedule 1.16 attached hereto.

1.17“ANVISA” means the Brazilian Health Regulatory Agency (Agência Nacional de
Vigilância Sanitária) and any successor entity with similar responsibility
thereto.

3

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

1.18“API” means the bulk active pharmaceutical ingredient manufactured in
accordance with cGMP (unless expressly stated otherwise) for a Product. The
quantity of API will be the as-is gross mass of the API after lyophilization
(i.e., including such amounts of water, impurities, salt, heavy metals, etc.
within the limits set forth in the API specifications).

1.19“APOC3” means the gene target apolipoprotein C3 (GenBank accession #
NM_000040; Gene ID: 345) or any alternative splice variants, mutants,
polymorphisms and fragments thereof.

1.20“Business Day” means any day, other than Saturday, Sunday, or any statutory
holiday or bank holiday in the United States.  

1.21“Calendar Quarter” means a period of three (3) consecutive months ending on
the last day of March, June, September, or December, respectively.  

1.22“Calendar Year” means a period of twelve (12) consecutive months beginning
on January 1 and ending on December 31.  

1.23“Change of Control” means, with respect to a Party (a) the acquisition of
beneficial ownership, directly or indirectly, by any Third Party of securities
or other voting interest of such Party representing a majority or more of the
combined voting power of such Party’s then outstanding securities or other
voting interests, (b) any merger, reorganization, consolidation or business
combination involving such Party with a Third Party that results in the holders
of beneficial ownership (other than by virtue of obtaining irrevocable proxies)
of the voting securities or other voting interests of such Party (or, if
applicable, the ultimate parent of such Party) immediately prior to such merger,
reorganization, consolidation or business combination ceasing to hold beneficial
ownership of more than fifty percent (50%) of the combined voting power of the
surviving entity immediately after such merger, reorganization, consolidation or
business combination, or (c) any sale, lease, exchange, contribution or other
transfer to a Third Party (in one transaction or a series of related
transactions) of all or substantially all of the assets of such Party to which
this Agreement relates. The acquiring or combining Third Party in any of clause
(a), (b) or (c), is referred to herein as the “Acquirer”.

1.24“Clinical Trial” means a Phase 1 Clinical Trial, Phase 2 Clinical Trial,
Phase 3 Clinical Trial or any other study in which human subjects or patients
are dosed with a drug, whether approved or investigational, including, for the
avoidance of doubt, the AKCEA-TTR-LRx Pivotal Clinical Trial.  

1.25“Commercialization” and “Commercialize” means any and all activities
undertaken relating to the marketing, obtaining pricing and reimbursement
approvals, post-marketing commitments, promotion (including advertising,
detailing or continuing medical education), any other offering for sale or any
sale of a product, including any distribution, importation, exportation or
transport of a product for sales purposes. “Commercialization” shall not include
Development or Manufacturing.

4

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

1.26“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party with respect to an agreed objective, such reasonable,
diligent, and good faith efforts as such Party would normally use to accomplish
a similar objective for its own internally developed product that is of similar
market potential at a similar stage in its Development, Commercialization or
product life, taking into account all relevant factors, including (a) the
potential profitability of the product, (b) the costs and risks of Developing,
Manufacturing, having Manufactured, using and Commercializing the product, (c)
scientific, safety and regulatory concerns, (d) product profile, (e) the
competitiveness of the marketplace and (f) the proprietary position of the
product.  “Commercially Reasonable Efforts” shall be determined on a
country-by-country or market-by-market basis (as most applicable) for a
particular product, and it is anticipated that the level of effort will change
over time, including to reflect changes in the status of the product and the
countries (or markets) involved.  For the avoidance of doubt, where a Party has
an obligation to use Commercially Reasonable Efforts, the efforts of such Party
and its Affiliates, subcontractors and Sublicensees shall be considered in
determining whether such Party has satisfied such obligation.

1.27“Comparable Third Party Product” means, with respect to a Product in any
country in the PTC Territory, any pharmaceutical product sold by a Third Party
not authorized by or on behalf of PTC, its Affiliates or Sublicensees in such a
country, that:  

(a)contains, as an active pharmaceutical ingredient, the same compound as the
Compound contained in the applicable Product; and

(b)is approved by the applicable Regulatory Authority for sale in such country.

1.28“Comparable Third Party Product Competition” means, with respect to a
Product in any country in the PTC Territory in a given Calendar Quarter, that,
during such Calendar Quarter:

(a)one or more Comparable Third Party Product(s) is commercially available in
such country; and

(b)such Comparable Third Party Product(s) have a market share of [***] percent
([***]%) or more of the aggregate market in such country of such Product and the
Comparable Third Party Product(s) (based on sales of units of such Product and
such Comparable Third Party Product(s), as reported by IMS International, or if
such data are not available, such other reliable data source as reasonably
agreed by the Parties in writing).

1.29“Compound” means any of inotersen or volanesorsen.

1.30“Compounds” means inotersen and volanesorsen.

1.31“Conjugate Technology” means chemistry designed to enhance targeting or
uptake of antisense drugs to specific tissues and cells. Conjugate Technology
includes N-acetylgalactosamine (GalNAc) ligand conjugates capable of binding to
the asialoglycoprotein receptor (ASGP-R) and enhancing the targeting or uptake
of antisense drugs to the liver.

5

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

1.32“Control” or “Controlled” means possession of the ability to grant a license
or sublicense hereunder without violating the terms of any agreement with any
Third Party (or Ionis with respect to the rights obtained from Ionis under the
Ionis Pharmaceuticals/Akcea License Agreements); provided, however, that if a
Party has a right to grant a license or sublicense with respect to an item of
intellectual property to the other Party only upon payment of compensation
(including milestones or royalties) to a Third Party, then the first Party will
be deemed to have “Control” of the relevant item of intellectual property only
if the other Party agrees to bear such compensation owed to such Third Party.
For purposes of clarity, the foregoing proviso shall not apply to Ionis
Pharmaceuticals or to payments made by Akcea to Ionis Pharmaceuticals under the
Ionis Pharmaceuticals/Akcea License Agreement.  Notwithstanding anything to the
contrary under this Agreement, with respect to any Third Party that later
becomes an Affiliate of Akcea after the Effective Date (including a Third Party
acquirer), no intellectual property of such Third Party will be included in the
licenses granted hereunder by virtue of such Third Party becoming an Affiliate
of Akcea, except to the extent that intellectual property of such Affiliate is
utilized by Akcea in the Development, Manufacture or Commercialization of
Products.  

1.33“Cover” or “Covered” or “Covering” means, with respect to a Patent Right and
a Product, that, but for rights granted to a Person under such Patent Right the
act of making, using, or selling of such Product by such Person would infringe a
Valid Claim included in such Patent Right, or in the case of a Patent Right that
is a patent application, would infringe a Valid Claim in such patent application
if it were to issue as a patent. If Akcea assigns an Akcea Product-Specific
Patent Right to PTC, then such Patent Right will still be considered an Akcea
Product-Specific Patent Right hereunder and a Product will be deemed “Covered”
by such Akcea Product-Specific Patent Right for purposes of this Agreement.

1.34“Develop” or “Development” means clinical research and development
activities commencing with IND-enabling studies, including drug metabolism and
pharmacokinetics, translational research, toxicology, pharmacology toxicology
studies, statistical analysis and report writing, formulation development and
optimization, Clinical Trials, regulatory affairs (including preparation for a
Regulatory Approval Application submission and other submission-related
activities), product approval and registration activities, and all other
activities necessary to conduct IND-enabling studies or seek, obtain and
maintain Regulatory Approval. “Development” shall not include Commercialization
or Manufacturing.

1.35“Dollars” or “$” means the legal tender of the U.S.

1.36“Drug Product” means any drug product containing API as an active ingredient
in finished bulk form or in packaged and labeled form.

1.37“EMA” means the European Medicines Agency, and any successor entity
thereto.  

1.38“Executive Officers” means the President, or his or her designee, in the
case of Akcea, and the Chief Operating Officer, or his or her designee, in the
case of PTC.

1.39“Existing In-License Agreements” means the Ionis Pharmaceuticals/Akcea
License Agreements and those other Akcea in-licenses set forth on Schedule 1.39
attached hereto.

6

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

1.40“Exploit” or “Exploitation” means to make, have made, import, use, sell, or
offer for sale, Develop, Manufacture or Commercialize.

1.41“FDA” means the U.S. Food and Drug Administration, and any successor entity
thereto.  

1.42 “First Commercial Sale” means, with respect to a Product, the first sale
for which revenue has been recognized by PTC or its Affiliates or Sublicensees
for use or consumption by the general public of such Product in any country in
the PTC Territory for which all Regulatory Approvals and pricing or
reimbursement approvals that are legally required in order to sell such Product
in such country have been granted; in each case provided however that the
following shall not constitute a First Commercial Sale:

(a)any sale to an Affiliate or Sublicensee unless the Affiliate or Sublicense is
the last entity in the distribution chain of the Product;

(b)any use of such Product in Clinical Trials, non-clinical Development
activities or other Development activities with respect to such Product by or on
behalf of a Party, or disposal or transfer of such Product for a bona fide
charitable purpose; and

(c)any transfer for non-clinical or clinical studies, patient-assistance
programs, charitable donations or compassionate use purposes.

For clarity, a “First Commercial Sale” of a Product in a country may be made by
PTC or its Affiliates or Sublicensees pursuant to any approvals that may be
granted pursuant to any order, requirement, directive, decree, mandate, legal
action or judicial process or other legal process of any court or other
Governmental Authority of competent jurisdiction in any country in the PTC
Territory.

1.43“Future In-License Agreement” means any agreement between Akcea (or, subject
to Section 15.3, any of its Affiliates), on the one hand, and a Third Party, on
the other hand, pursuant to which Akcea or any of its Affiliates acquires
Control of any Know-How or Patent Right that would be Akcea IP.

1.44“Good Clinical Practices” or “cGCP” means (a) the then-current standards,
practices, procedures and regulatory requirements promulgated or endorsed by the
FDA and its applicable foreign counterparts and (b) the guidelines adopted by
the International Conference on Harmonization (“ICH”), titled “Guidance for
Industry E6 Good Clinical Practice: Consolidated Guidance” (or any successor
document), as each may be updated from time to time.

1.45“Good Laboratory Practices” or “cGLP” means the then-current good laboratory
practice standards promulgated or endorsed by the FDA, as defined in U.S. 21
C.F.R. Part 58, and such comparable regulatory standards in those applicable
jurisdictions outside of the United States.

7

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

1.46“Good Manufacturing Practices” or “cGMP” means (a) the then-current good
manufacturing practices and standards promulgated or endorsed by the FDA, as
provided for in the Current Good Manufacturing Practice Regulations of the U.S.
Code of Federal Regulations Title 21 (21 C.F.R. §§210 and 211), and such
comparable regulatory standards in those applicable jurisdictions outside of the
United States, and (b) the guidelines adopted by the ICH, titled, “Good
Manufacturing Practice Guide for Active Ingredients, Q7”.

1.47“Governmental Authority” means any multinational, federal, national, state,
provincial, local or other entity, office, commission, bureau, agency, political
subdivision, instrumentality, branch, department, authority, board, court,
arbitral or other tribunal exercising executive, judicial, legislative, police,
regulatory, administrative or taxing authority or functions of any nature
pertaining to government.

1.48“In-License Agreement” means (a) any Existing In-License Agreement, and (b)
any Future In-License Agreement; in each case of (a) and (b), as amended from
time to time.

1.49“IND” means an investigational new drug application submitted to the FDA
pursuant to Part 312 of Title 21 of the U.S. Code of Federal Regulations,
including any amendments thereto. References herein to IND shall include, to the
extent applicable, any comparable filing(s) outside the U.S. for the
investigation of any product in any other country or group of countries.  

1.50“inotersen” means the compound having the following sequence and chemistry:
5′-MeUMeCMeUMeUGGTTAMeCATGAAAMeUMeCMeCMeC- 3.′  The underlined residues are
2’-O-(2-methoxyethyl) nucleosides (2’-MOE nucleosides).  The residues are
arranged so that there are five 2’-MOE nucleosides at the 5′ and 3′-ends of the
molecule flanking a gap of ten 2′-deoxynucleosides.  The cytosine and uracil
bases are methylated at the 5-position. MeU and T have the same nucleobase
structure and the choice for the symbol depends on whether the sugar is
2′-deoxy-D-ribose or D-ribose. Each of the 19 internucleoside linkages is a
phosphorothioate linkage. Inotersen does not include any product containing
Conjugate Technology.

1.51“Invention” or “Invented” means the result or act of invention as determined
in accordance with US patent laws.

1.52“Ionis Pharmaceuticals/Akcea License Agreements” means the following
agreements: (a) the Development, Commercialization and License Agreement, dated
as of December 18, 2015, between Ionis Pharmaceuticals (f/k/a Isis
Pharmaceuticals, Inc.) and Akcea, as amended from time to time; and (b) the
Development, Commercialization, Collaboration, and License Agreement, dated as
of March 14, 2018, between Ionis Pharmaceuticals and Akcea, as amended from time
to time.

1.53“Ionis Pharmaceuticals” means Ionis Pharmaceuticals, Inc., a Delaware
corporation, having its principal place of business at 2855 Gazelle Court,
Carlsbad, CA 92010.

8

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

1.54“Know‑How” means all unpatented information, know-how and data, including
trade secrets, inventions (whether patentable or not), discoveries, methods,
specifications, processes, expertise, technology, other non-clinical,
pre-clinical and clinical data, documentation and results (including
pharmacological, toxicological, biological, chemical, physical, safety and
manufacturing data and results), analytical and quality control data and
results, Regulatory Filings and other technical information.  “Know-How”
excludes in any event any Patent Rights.

1.55“Law” means any law, statute, rule, regulation, order, judgment or ordinance
having the effect of law of any federal, national, multinational, state,
provincial, county, city or other political subdivision.

1.56“Manufacture” or “Manufacturing” means all activities related to the
manufacturing of an active pharmaceutical ingredient or product, including test
method development and stability testing, formulation, process development,
manufacturing scale-up, manufacturing for use in non-clinical and clinical
studies, manufacturing for commercial sale, packaging, release of product,
quality assurance/quality control development, quality control testing
(including in-process, in-process release and stability testing) and release of
product or any component or ingredient thereof, and regulatory activities
related to all of the foregoing. “Manufacturing” shall not include Development
or Commercialization.

1.57“NDA” means a New Drug Application (as more fully described in 21 C.F.R.
314.50 et seq. or its successor regulation) and all amendments and supplements
thereto filed with the FDA, or any equivalent filing, in a country or regulatory
jurisdiction other than the United States.

1.58 “Net Sales” means with respect to any Product, the gross amount invoiced by
PTC, any of its Affiliates and or any Sublicensee (each, a “Selling Party”) to a
Third Party (including a customer, distributor, wholesaler or end user) for
sales or distribution of such Product, less the following deductions as
calculated in accordance with the applicable Accounting Standard as consistently
applied:

1.58.1normal trade, cash, quantity and other customary discounts actually given
to customers in the ordinary course of business;

1.58.2rebates, credits and allowances given by reason of rejections returns,
damaged or defective product or recalls;

1.58.3government-mandated rebates and any other compulsory payments, credits,
adjustments and rebates actually paid or deducted;

1.58.4[***] percent ([***]%) of all price adjustments, allowances, credits,
chargeback payments, discounts, rebates, fees and reimbursements or similar
payments granted or made to wholesalers, distributors or other trade customers
(the “Specific Discounts”); provided, however, the total deduction allowed for
such Specific Discounts shall be capped at [***] percent ([***]%) of the
ex-factory sales price for the applicable Product;

9

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

1.58.5price adjustments, allowances, credits, chargeback payments, discounts,
rebates, free of charge concessions, fees and reimbursements or similar payments
granted or made to managed care organizations, group purchasing organizations or
other buying groups, pharmacy benefit management companies, health maintenance
organizations and any other providers of health insurance coverage, health care
organizations or other health care institutions (including hospitals), health
care administrators, patient assistance or other similar programs, or to federal
state/provincial, local and other governments, including their agencies (but in
all cases excluding Specific Discounts, which shall solely be governed by the
preceding subsection);

1.58.6reasonable and customary freight, shipping, insurance and other
transportation expenses, if actually borne by the applicable Selling Party
without reimbursement from any Third Party; and

1.58.7sales, value-added, excise taxes, tariffs and duties, and other taxes and
government charges directly related to the sale, delivery or use of such Product
(but not including taxes assessed against the net income derived from such
sale.)

If non-monetary consideration is received for any Product, Net Sales will be
calculated based on the average price charged for such Product during the
preceding Calendar Quarter in the relevant country, or in the absence of such
sales, the fair market value of the Product, as determined by the Parties in
good faith.  

Furthermore, Net Sales shall not include use or transfer of a Product free of
charge by PTC, its Affiliates and/or its Sublicensees for non-clinical or
clinical studies, patient-assistance programs, charitable donations or
compassionate use.

Resales or sales of a Product made in good faith between or among PTC, any of
its Affiliates or any Sublicensee shall not be included in the calculation of
Net Sales as long as, with respect to such resales or sales, the first sale
thereafter to a non-Sublicensee Third Party is included in the calculation of
Net Sales.

PTC and Akcea agree that any reasonable definition of “Net Sales” customarily
used in drug discovery, development or commercialization licensing or
collaboration contracts that is agreed to by PTC (or an Acquirer or assignee)
and a sublicensee with respect to royalties payable to PTC from such sublicensee
in an arms-length transaction under a particular sublicense will replace the
definition of Net Sales in this Agreement and will be used in calculating the
royalty payment to Akcea on sales of Products sold pursuant to such sublicense
and due under this Agreement, for so long as the same definition of net sales is
used to calculate the royalty payable from the applicable sublicensee to PTC.

For the avoidance of doubt, and notwithstanding any provision to the contrary in
this Agreement, sales of a Product made in connection with any order,
requirement, directive, decree, mandate, legal action or judicial process or
other legal process of any court or other Governmental Authority of competent
jurisdiction in the PTC Territory shall be included in the calculation of Net
Sales.

10

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

1.59“Patent Right” means (a) patents, patent applications, and similar
government-issued rights protecting inventions in any country or jurisdiction
however denominated, (b) all priority applications, divisionals, continuations,
substitutions, continuations-in-part of and similar applications claiming
priority to any of the foregoing, and (c) all patents and similar
government-issued rights protecting inventions issuing on any of the foregoing
applications, together with all registrations, reissues, renewals,
re-examinations, confirmations, supplementary protection certificates, and
extensions of any of (a), (b), or (c).

1.60“Permitted Licenses” means (1) licenses granted by Akcea or its Affiliates
before or after the Effective Date to any Third Party under the Akcea Core
Technology Patent Rights, the Akcea Manufacturing and Analytical Patent Rights,
or the Akcea Manufacturing and Analytical Know-How (but not under the Akcea
Product-Specific Patent Rights) to (a) use oligonucleotides (or supply
oligonucleotides to end users) solely to conduct pre-clinical research, or (b)
enable such Third Party to manufacture or formulate oligonucleotides, where (i)
such Third Party is primarily engaged in providing contract manufacturing or
services and is not primarily engaged in drug discovery, development or
commercialization of therapeutics; and (ii) neither Akcea nor its Affiliates
assists such Third Party to identify, discover or make a Product; and (2)
material transfer agreements with academic collaborators or non-profit
institutions solely to conduct non-commercial research.

1.61“Permitted Sublicensee” means any Third Party distributor, logistics
provider or other Third Party providers in support of Manufacturing or
Commercialization of Compounds and/or Products in the applicable Territory.

1.62“Person” means any individual, partnership, joint venture, limited liability
company, corporation, firm, trust, association, unincorporated organization,
Governmental Authority, or any other entity not specifically listed in this
Section 1.61.  

1.63“Phase 1 Clinical Trial” means a human clinical trial (or a portion of a
human clinical trial) of a product in any country, the principal purpose of
which is a preliminary determination of safety in healthy individuals or
patients, that would satisfy the requirements of 21 C.F.R. 312.21(a), or a
similar clinical study prescribed by the relevant Regulatory Authorities in a
country other than the United States.  

1.64“Phase 2 Clinical Trial” means a human clinical trial (or a portion of a
human clinical trial) of a product in any country that would satisfy the
requirements of 21 C.F.R. 312.21(b) and whose design is intended to explore a
variety of doses, dose response, and duration of effect, and to generate initial
evidence of clinical safety and activity in a target patient population, or a
similar clinical study prescribed by the relevant Regulatory Authorities in a
country other than the United States.  

1.65“Phase 3 Clinical Trial” means a human clinical trial (or a portion of a
human clinical trial) of a product in any country that would satisfy the
requirements of 21 C.F.R. 312.21(c) and whose design is intended to (a)
establish that the product is safe and efficacious for its intended use, (b)
define warnings, precautions and adverse reactions that are associated with the
product in the dosage range to be prescribed, and (c) support Regulatory
Approval for such product.  

11

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

1.66“Phase 4 Clinical Trial” means a human clinical trial of a product that (a)
is not required for receipt of Regulatory Approval for a country but which may
be useful in providing additional drug profile data in support of such
Regulatory Approval (whether the trial is commenced prior to or after receipt of
such Regulatory Approval), or (b) is required, requested or advised by a
Regulatory Authority as a condition of, or in connection with, obtaining or
maintaining a Regulatory Approval (whether the trial is commenced prior to or
after receipt of such Regulatory Approval). Phase 4 Clinical Trials may include
trials or studies conducted in support of pricing/reimbursement, epidemiological
studies, modeling and pharmacoeconomic studies, post-marketing surveillance
studies, investigator sponsored clinical trials and health economics studies.

1.67“Prior Agreements” means the agreements listed on Schedule 7.1.2 attached
hereto.

1.68“Product” means any product containing either (a) inotersen, or (b)
volanesorsen, in each case in their forms as they exist on the Effective Date,
alone or in combination with one or more other active ingredients in any and all
dosage forms and strengths and delivery modes. For the avoidance of doubt,
AKCEA-TTR-LRx is not a “Product” under this Agreement.

1.69“Prosecution and Maintenance” or “Prosecute and Maintain”  means, with
regard to a Patent Right, the preparation, filing, prosecution and maintenance
of such Patent Right, as well as re-examinations, reissues, appeals, and
requests for patent term adjustments and patent term extensions with respect to
such Patent Right, together with the initiation or defense of interferences, the
initiation or defense of oppositions and other similar proceedings with respect
to the particular Patent Right, and any appeals therefrom.  For clarification,
“Prosecution and Maintenance” or “Prosecute and Maintain” shall not include any
other enforcement actions taken with respect to a Patent Right.

1.70“PTC Background Know-How” means Know-How that is (a) Controlled by PTC on
the Effective Date or thereafter during the Term, (b) arises outside of the
activities conducted under this Agreement, (c) is disclosed or used by PTC in
connection with the conduct of the Exploitation of Compounds or Products
hereunder, and (d) is necessary or reasonably useful for the Exploitation of
Compounds or Products in the PTC Territory.

1.71“PTC Background Patent Rights” means those Patent Rights Controlled by PTC
or any of its Affiliates on the Effective Date or thereafter during the Term
that Cover PTC Background Know-How.

1.72“PTC IP” means the PTC Background Know-How, the PTC Background Patent
Rights, the PTC Product-Specific Patent Rights and the PTC Product-Specific
Know-How.

1.73“PTC Patent Rights” means the PTC Background Patent Rights and the PTC
Product-Specific Patent Rights.

1.74“PTC Product-Specific IP” means the PTC Product-Specific Know-How and the
PTC Product-Specific Patent Rights.

12

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

1.75“PTC Product-Specific Know-How” means all Know-How Controlled by PTC or its
Affiliates on the Effective Date or at any time during the Term necessary to
Develop or Commercialize a Product or disclosed by Akcea to PTC and, in each
case, specifically relates to (a) the composition of matter of a Product or (b)
methods of using a Product as a prophylactic or therapeutic; provided, however,
Know-How Controlled by PTC or any of its Affiliates that (i) consists of subject
matter applicable to oligonucleotide compounds or products in general or (ii)
relates to an oligonucleotide compound that does not specifically modulate
expression of a Target via the binding, partially or wholly, of such compound to
RNA that encodes a Target, will not be considered PTC Product-Specific Know-How.

1.76“PTC Product-Specific Patent Rights” means all Patent Rights Controlled by
PTC or its Affiliates on the Effective Date or at any time during the Term
Covering (a) the composition of matter of a Product, (b) methods of using a
Product, or (c) an oligonucleotide compound that specifically modulates
expression of a Target via the binding, partially or wholly, of such compound to
RNA that encodes a Target; provided, however, that Patent Rights Controlled by
PTC or any of its Affiliates to the extent that such Patent Rights include any
claims that are directed to (i) subject matter applicable to oligonucleotide
compounds or products in general or (ii) an oligonucleotide compound that does
not specifically modulate expression of a Target via the binding, partially or
wholly, of such compound to RNA that encodes a Target, will not be considered
PTC Product-Specific Patent Rights..

1.77“PTC Territory” means Latin America and the Caribbean, using the United
Nations M49 standard definition for that region, but excluding the following
countries and territories: Anguilla, Aruba, Bahamas, Barbados, Bonaire, Sint
Eustatius and Saba, British Virgin Islands, Cayman Islands, Curaçao, Guadeloupe,
Martinique, Montserrat, Puerto Rico, Saint Barthélemy, Saint Martin (French
Part), Sint Maarten (Dutch part), Turks and Caicos Islands, United States Virgin
Islands, Bouvet Island, Falkland Islands (Malvinas), French Guiana, South
Georgia and the South Sandwich Islands.

1.78“Regulatory Approval” means the approval of the applicable Regulatory
Authority necessary for the marketing and sale of a product in a given country,
excluding any pricing and reimbursement approvals that may be required, and
including the expansion or modification of the label for additional indications
or uses.

1.79“Regulatory Approval Application” means (a) an NDA, or (b) any other
application to seek Regulatory Approval of a product in any country, as defined
in applicable Laws and filed with the relevant Regulatory Authorities of such
country.

1.80“Regulatory Authority” means the FDA in the United States, ANVISA in Brazil
or any Governmental Authority in another country in the Territory that holds
responsibility for granting Regulatory Approval for a product in such country
and any successor(s) thereto.  

13

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

1.81“Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Authority with respect to any
Product that precludes the use of any clinical data collected and filed for such
Product for the benefit of any Regulatory Approval for a generic or biosimilar
product (for any use), including orphan or pediatric exclusivity where
applicable.

1.82“Regulatory Filing” means, with respect to a product, any documentation
comprising or relating to or supporting any filing or application with any
Regulatory Authority with respect to such product, or its use or potential use,
including any document submitted to any Regulatory Authority, including any IND,
any drug master files, any Regulatory Approval Application and any
correspondence with any Regulatory Authority with respect to such product
(including minutes of any meetings, telephone conferences or discussions with
any Regulatory Authority).

1.83“Royalty Trigger Date” means, on a Product-by-Product basis, the earlier to
occur with respect to a Product of (a) the date that is twelve (12) months after
the First Commercial Sale of such Product in Brazil; or (b) the date in which
PTC or its Affiliates or Sublicensees have recognized revenue of ten million
U.S. Dollars ($10,000,000) or more in cumulative Net Sales of such Product in
the PTC Territory.

1.84“Target” means (a) in the case of inotersen, TTR; and (b) in the case of
volanesorsen, APOC3.

1.85“Territory” means, as the context requires, either (a) the PTC Territory or
the Akcea Territory, or (b) the PTC Territory and the Akcea Territory
together.  

1.86“Third Party” means any Person that is neither a Party nor an Affiliate of a
Party.  

1.87“Trademark” means trademarks, service marks, certification marks, trade
dress, internet domain names, trade names, identifying symbols, designs, product
names, company names, slogans, logos or insignia, whether registered or
unregistered, and all common law rights, applications and registrations
therefor, and all goodwill associated therewith.

1.88“TTR” means the gene target, transthyretin (GenBank accession # NM_000371;
Gene ID: 7276), or any alternative splice variants, mutants, polymorphisms, and
fragments thereof.

1.89“United States” or “U.S.”  means the United States of America and all of its
territories and possessions.  

1.90“Valid Claim”  means a claim of a Patent Right that (a) in the case of any
granted, unexpired United States Patent Right or foreign Patent Right, will not
have been donated to the public, disclaimed, or held invalid or unenforceable by
a court of competent jurisdiction in an unappealed or unappealable decision, or
(b) in the case of any United States or foreign patent application, is being
prosecuted in good faith and will not have been permanently cancelled,
withdrawn, or abandoned, provided that (i) no more than [***] years have passed
since the earliest date of filing for such application in the United States
(unless and until such claim is granted), and (ii) no more than [***] years have
passed since the earliest date of filing for such application outside of the
United States (unless and until such claim is granted).

14

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

1.91“volanesorsen” means the compound known as ISIS 304801 having the following
sequence and chemistry: 5′-AGMeCMeUMeUMeCTTGTMeCMeCAGMeCMeUMeUMeUAMeU-3′. The
underlined residues are 2'-O-(2-methoxyethyl) nucleosides (2'-MOE nucleosides).
The residues are arranged so that there are five 2'-MOE nucleosides at the 5'
and 3' ends of the molecule flanking a gap of ten 2'-deoxynucleosides. The
cytosine and uracil bases are methylated at the 5-position. Each of the 19
internucleoside linkages is a phosphorothioate diester linkage. Volanesorsen
does not include any product containing Conjugate Technology.

1.92Additional Definitions.  Each of the following definitions is set forth in
the section of this Agreement indicated below:

Definition:

Section:

Acquirer

1.23

Acquired Third Party

15.3.4

Agreement

Preamble

Akcea

Preamble

Akcea Core Technology Patent Rights

10.1.3

Akcea Indemnified Parties

13.1

Akcea Invention

10.1.2

Akcea-Owned Categories

10.1.3

Akcea Proposed Transaction Entity

Alliance Manager

7.2.4

5.5

CMO

4.1

Committee

5.2.1

Competitive Infringement

10.3.1

Compulsory Third Party Product

9.5.

Confidential Information

11.1

Cross-Territory Sales

3.10.2

Cross-Territory Sales Notice

3.10.2

Cross-Territory Sales Report

3.10.3

Defense Proceeding

10.2.1(a)

Disclosing Party

11.1

Dispute

15.2

Distributing Party

3.10.2

eCTD

2.5.3

Effective Date

Preamble

Evaluation Package

7.2.1

Exclusive License

6.1.1

Existing Confidentiality Agreement

11.1.4

Expiration of the ROFN Right

7.2.1

Final Offer

7.2.3(b)

FPL

7.1

GAAP

15.13

ICH

1.41

Inbound Licensor

6.2.1

Incremental Tax Cost

15.3.1

15

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

Definition:

Section:

Indemnified Party

13.3

Indemnifying Party

13.3

Initial Fee

9.1

Inotersen Buy-Out

7.2.3(a)

Inotersen Buy-Out Option

7.2.3

Inotersen FMV

7.2.3(a)

Ionis Internal ASO Safety Database

3.9.3

Ionis Pharmaceuticals/Akcea Product Regulatory Strategy

2.4.1

JAMS

15.2

Joint Invention

10.1.2

JSC

5.1.1

JSC Evaluation Presentation

7.2.1

Losses

13.1

Market Share Loss Percentage

9.5

Milestone Payment

9.2

Non-Exclusive License

6.1.2

Parties

Preamble

Party

Preamble

Pre-Existing Affiliates

15.3.3

Product Regulatory Strategy

2.4.2

Product Trademark

3.7.1

Promotional Materials

3.5

Proposed Transaction

7.2.1

PTC

Preamble

PTC Commercialization Plan

3.2

PTC Commercialization Targets

3.2

PTC Indemnified Parties

13.2

PTC Invention

10.1.2

PTC Parent

Recitals

Receiving Party

11.1

ROFN Right

7.2.1

Royalty Rate

9.3

Royalty Term

9.4

Securities Acts

11.3.3

SDEA

3.9.2

Selected Final Offer

7.2.3(c)

Selling Party

1.58

Specific Discounts

1.58.4

Subcommittee

5.2

Sublicense

6.4

Sublicensee

6.4

Supply Agreement

4.1

Term

14.1

Third Party Claims

13.1

16

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

Definition:

Section:

Valuation Expert

7.2.3(b)

Valuation Notice

7.2.3(b)

 

ARTICLE 2
DEVELOPMENT; REGULATORY STRATEGY; KNOW-HOW TRANSFER

2.1Product Development.  

2.1.1As between Akcea and PTC, in the Akcea Territory, Akcea is solely
responsible for the Development activities relating to the Products and
AKCEA-TTR-LRx in accordance with the terms of the Ionis Pharmaceuticals/Akcea
License Agreements, the Strategic Plans and Transition Plans (each as defined
therein) and any Regulatory (as defined therein) strategies contemplated under
the Ionis Pharmaceuticals/Akcea License Agreements.  As between Akcea and PTC,
all costs and expenses incurred by or on behalf of Akcea in the performance of
such Development activities shall be borne solely by Akcea.

2.1.2Akcea shall promptly notify PTC (but in any case within [***]) of any
Material Changes (as defined in the Ionis Pharmaceuticals/Akcea License
Agreements) to the Strategic Plans and any material changes to the Transition
Plans that have been approved pursuant to the Ionis Pharmaceuticals/Akcea
License Agreements that may affect the Development of the Products in the PTC
Territory.  

2.1.3Akcea shall consult with PTC in good faith regarding (a) the conduct and
implementation of Akcea’s activities under the Strategic Plans and the
Transition Plans relating to the Development of the Products in the PTC
Territory, and (b) any Material Change (as defined in the Ionis
Pharmaceutical/Akcea License Agreements) prior to their implementation. If any
such activities are solely related to the Development of the Products in the PTC
Territory, then the Parties will mutually agree to a budget for such activities,
and the costs of such activities under such mutually agreed budget will be borne
by PTC.

2.1.4Akcea shall invite PTC to appoint a representative to attend, and such PTC
representative shall be permitted to attend, any portions of any JSC or other
Subcommittee meetings that are held pursuant to the Ionis Pharmaceuticals/Akcea
License Agreements that relate to the Development of any of the Products in the
PTC Territory.

2.1.5PTC will conduct any Phase 4 Clinical Trials that are required or requested
in writing by a Regulatory Authority in a country in the PTC Territory as a
condition of, or in connection with, obtaining or maintaining Regulatory
Approval in such country (whether such Phase 4 Clinical Trial is commenced prior
to or after receipt of such Regulatory Approval) or as otherwise determined by
PTC to conduct.  As between Akcea and PTC, all costs and expenses incurred by or
on behalf of PTC in the performance of any such Phase 4 Clinical Trials shall be
borne solely by PTC.

17

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

2.2Akcea Progress Reports on Development Activities.  PTC shall reasonably
assist Akcea with the preparation of any progress updates to be provided to
Ionis Pharmaceuticals with respect to the Development of the Products in the PTC
Territory as required under the Ionis Pharmaceuticals/Akcea License Agreements.
Akcea shall provide to the JSC a progress update regarding any regulatory
activities related to a Product that occurred since the last update provided by
Akcea to the JSC, including as to timing of obtaining Regulatory Approval for a
Product in any country and any events that have occurred or information that has
been obtained by Ionis Pharmaceuticals or Akcea relevant to the timing or the
likelihood of obtaining Regulatory Approval in any country.

2.3PTC Progress Reports on Regulatory Activities. PTC shall provide to the JSC a
progress update regarding any regulatory activities related to a Product that
occurred since the last update provided by PTC to the JSC, including as to
timing of obtaining Regulatory Approval for a Product in any country and any
events that have occurred or information that has been obtained by PTC relevant
to the timing or the likelihood of obtaining Regulatory Approval in any country
in the PTC Territory.

2.4Regulatory Strategy.  

2.4.1All detailed plans for coordination and preparation of Regulatory Filings
and Regulatory Approval Applications for market approval for the Products that
have been agreed to by Ionis Pharmaceuticals and Akcea pursuant to the Ionis
Pharmaceuticals/Akcea License Agreements as of the Effective Date have been
disclosed by Akcea to PTC in writing or via the electronic data room hosted in
connection with the transactions contemplated hereunder (the “Ionis
Pharmaceuticals/Akcea Product Regulatory Strategy”). After the Effective Date,
except to the extent required by a Regulatory Authority in a country in the
Akcea Territory or as set forth in Section 2.4.2, Akcea may not make any changes
to the Ionis Pharmaceuticals/Akcea Product Regulatory Strategy that would have a
material adverse effect on the timing or likelihood of obtaining Regulatory
Approval in a country in the PTC Territory.

2.4.2The Parties shall cooperate in good faith to develop a written regulatory
strategy for each Product in the PTC Territory for review and approval by the
JSC (each, a “Product Regulatory Strategy”). Each Product Regulatory Strategy
shall address (a) the activities and the allocation between the Parties of the
pre-launch activities to be undertaken by each Party in preparation for the
commercial launch of a Product in any country within the PTC Territory; (b) the
timeline for the transition of any regulatory responsibilities (including,
subject to Section 3.4, pricing and reimbursement approval responsibilities) by
Akcea and/or Ionis Pharmaceuticals and their applicable Affiliates to PTC; and
(c) the timeline for the assignment and transfer of all Regulatory Approvals,
Regulatory Filings and/or any pricing and reimbursement approvals, held by Akcea
and/or Ionis Pharmaceuticals with respect to any country in the PTC Territory to
PTC in accordance with Section 2.5. By [***] of each Calendar Year, the Parties
shall submit an updated version of the Product Regulatory Strategy for such
Calendar Year to the JSC for review and approval. Once the JSC has approved a
Product Regulatory Strategy, each Party will use Commercially Reasonable Efforts
to execute its respective tasks and responsibilities within the time frames set
forth in such Product Regulatory Strategy. Each Party will bear its own costs
and expenses associated with any activities that such Party performs in support
of the implementation of such Product Regulatory Strategy.

18

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

2.5Transfer of Regulatory Filings and Regulatory Approvals.

2.5.1Within thirty (30) days after the Effective Date, Akcea shall, with respect
to each country in the PTC Territory, assign and transfer to PTC the ownership
and sponsorship of such Regulatory Approval and any pricing and reimbursement
approvals held in its or any of its Affiliate’s or sublicensee’s name in such
country, to the extent any exist and to the extent consistent with applicable
Law, and provide PTC with copies of all Regulatory Filings relating to the
Products in the PTC Territory, including all reports, correspondence and
conversation logs and all pre-clinical and clinical data and results related
thereto.  Thereafter, PTC shall prepare, file and maintain all Regulatory
Filings and Regulatory Approvals for the applicable Product in such
country.  Akcea shall further appoint, and ensure that Ionis Pharmaceuticals and
its other Affiliates and sublicensees appoint, PTC as their agent for all
matters relating to such Products and Compounds involving Regulatory Authorities
in the PTC Territory until all Regulatory Approvals, Regulatory Filings, and any
pricing and reimbursement approvals held in its or its Affiliate’s or
sublicensee’s name have been transferred to PTC.  In addition, Akcea shall
ensure that PTC shall have access to all data contained or referenced in
Regulatory Approvals and Regulatory Filings in the Akcea Territory that are
reasonably necessary for the Exploitation of the Compounds and the Products in
the PTC Territory.  

2.5.2Each Party shall own and maintain in its possession all Regulatory Filings
and Regulatory Approvals for the Products in its respective Territory.  

2.5.3In addition, within thirty (30) days after the Effective Date, Akcea shall
provide to PTC a copy in an appropriate electronic format of all sections of the
electronic common technical document (“eCTD”) modules that relate to each of the
Products in the Territory that have been agreed to by Akcea and Ionis
Pharmaceuticals pursuant to the Ionis Pharmaceuticals/Akcea License
Agreements.  PTC may use such eCTD to obtain Regulatory Approvals for the
Products in the PTC Territory.

2.6Interactions with Regulatory Authorities.

2.6.1After the Effective Date, PTC shall be responsible for, and shall take the
lead with respect to, all meetings, communications and other interactions with
all of the Regulatory Authorities in the PTC Territory, and will deliver, or
cause to be delivered, to Akcea for its review copies of all documents and
communications received from Regulatory Authorities in the PTC Territory, and,
to the extent practicable under the relevant circumstances (e.g., accelerated
timeframes for responses or impromptu calls by regulators) will provide Akcea
with a reasonable opportunity to review and comment on any such communications
and related materials received by or to be submitted to any such Regulatory
Authority (and PTC will not unreasonably refuse to implement any reasonable
suggestions made by Akcea to such communications or materials).  To the extent
practicable under the relevant circumstances, Akcea (or, at Akcea’s request,
Ionis Pharmaceuticals) will have the right to attend, and PTC will provide Akcea
with written notice of and an invitation to, any meeting PTC has formally
scheduled or has definitive plans to hold with a Regulatory Authority relating
to a Product in the PTC Territory; provided, however, that should Akcea be
unable to attend a meeting, PTC will provide a summary of the meeting reasonably
promptly thereafter. Following the first meeting with a Regulatory Authority
attended by Akcea

19

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

or Ionis (which Akcea and Ionis will bear its own costs to attend), PTC will
reimburse Akcea’s and Ionis’ reasonable travel costs associated with such
attendance at any such meetings with Regulatory Authorities if Akcea or Ionis
declined to attend such meeting after being provided notice by PTC and either
(i) PTC indicated PTC would like Akcea and/or Ionis to attend nonetheless, or
(ii) a Regulatory Authority formally requires Akcea or Ionis to attend such
meeting.

2.6.2As soon as reasonably practicable, Akcea will deliver, or cause to be
delivered, to PTC for its review copies of all important documents and
communications received from Regulatory Authorities in Major Market (as defined
in the Ionis Pharmaceuticals/Akcea License Agreements) countries that impact the
Development and Commercialization of any of the Products in the PTC Territory.

2.7Technology Transfer.  Akcea will promptly deliver, or cause to be delivered,
to PTC or one or more of PTC’s designated Affiliates copies of all Know-How in
Akcea’s and Ionis Pharmaceutical’s possession related to the Products in the PTC
Territory that has not previously been provided to PTC for use solely in
accordance with the licenses granted to PTC under Section 6.1.

2.8Conversion of NEURO-TTR OLE Study.  As soon as reasonably practicable, Akcea
will use Commercially Reasonable Efforts to coordinate with PTC to convert all
patients in the PTC Territory in the Phase 3 NEURO-TTR OLE study to a Phase 4
Clinical Trial, and PTC will use Commercially Reasonable Efforts to conduct such
Phase 4 Clinical Trial, will be responsible for all costs related to such Phase
4 Clinical Trial in the PTC Territory, and PTC will not administer, or permit
the administration of, inotersen in such Phase 4 Clinical Trial without a
mutually agreed patient monitoring plan. PTC will also assume responsibility for
the planning, conduct and expense of any new investigator-initiated studies or
post-approval studies in the PTC Territory (e.g., Phase 4 Clinical Trial)
mutually agreed to by the Parties. Akcea shall remain responsible for all [***]
related to the Phase 3 NEURO-TTR OLE study through [***], after which, provided
that Akcea has used Commercially Reasonable Efforts to coordinate with PTC to
convert all patients in the PTC Territory in the Phase 3 NEURO-TTR OLE study to
a Phase 4 Clinical Trial, PTC will be solely responsible for such [***] in the
PTC Territory; provided, further, however, that if, by [***], PTC is unable to
convert all patients in the PTC Territory in the Phase 3 NEURO-TTR OLE study to
a Phase 4 Clinical Trial due to a delay caused by ANVISA, then the Parties will
[***] the obligation to [***] in the PTC Territory until the earlier of (i) the
conclusion of such delay, and (ii) [***], after which time PTC will be solely
responsible for such [***] in the PTC Territory.

2.9Class Generic Claims for Products. To the extent PTC intends to make any
claims in a Product label or regulatory filing for a Product in the PTC
Territory that are class generic to antisense oligonucleotides, Ionis’
generation 2.0 or 2.5 chemistry platform(s), or Conjugate Technology, PTC will
provide Akcea with such proposed claims for Akcea’s review and will [***] for
such class generic claims in such label or regulatory filing.

20

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

ARTICLE 3
COMMERCIALIZATION

3.1Diligence.  Subject to Akcea’s compliance with Section 2.5, PTC shall be
solely responsible for, and shall use Commercially Reasonable Efforts to,
Commercialize the Product in the PTC Territory at its sole cost and expense,
including the pursuit and maintenance of applicable Regulatory Approvals in the
PTC Territory and Commercialization of the Products in accordance with the PTC
Commercialization Plan. In accordance with the Ionis Pharmaceuticals/Akcea
License Agreements, as between Akcea and PTC, Akcea shall be solely responsible
for Commercializing the Products in the Akcea Territory at its sole cost and
expense, including the pursuit and maintenance of applicable Regulatory
Approvals in the Akcea Territory. Each Party shall be solely responsible at its
own cost and expense for the Commercialization of the Products in their
respective Territory, including the conduct of any post-marketing commitments or
studies.

3.2PTC Commercialization Plan. Within [***] after the receipt of Regulatory
Approval for a Product in the PTC Territory, and thereafter within [***] after
[***] of each Calendar Year, PTC shall submit to the JSC a written plan that
summarizes (a) the status of its Commercialization activities with respect to
the Products conducted during the immediately prior Calendar Year, and (b) a
list of high-level, specific performance targets for the then-current Calendar
Year for each of the Products that are currently in Commercialization in the PTC
Territory, for review and approval by the JSC (such performance targets, the
“PTC Commercialization Targets” and each such plan, a “PTC Commercialization
Plan”). The initial PTC Commercialization Plan will be mutually agreed to by the
Parties within [***] after the Effective Date, and will include, among other
important Commercial matters, (i) pre-launch, launch, and subsequent
Commercialization activities for each Product (which may include, as appropriate
at any given time based on the stage of Commercialization, market access
strategy, messaging, branding, pricing, a regulatory plan, advertising,
education, publication planning, marketing, compliance, and field force
training), (ii) key decisions and timelines for Commercialization activities,
(iii) key strategies and tactics for implementing those activities, and (iv) a
safety section that includes a robust patient monitoring plan. In addition, at
each meeting of the JSC, PTC will provide to the JSC a progress update on PTC’s
performance of activities related to each Product under the PTC
Commercialization Plan (including an update regarding the progress of any named
patient or other similar programs), which progress update may take the form of a
PowerPoint presentation. For clarity, the performance targets set forth in a PTC
Commercialization Plan [***]; provided, however, that if PTC fails to achieve a
performance target then [***].

3.3Patient Safety. For the avoidance of doubt, the Parties acknowledge and agree
that, for each Product, PTC will not administer, or permit the administration
of, such Product in the PTC Territory until the Parties have mutually agreed on
the initial patient monitoring plan described in Section 3.2(iv).

3.4Pricing and Reimbursement.  Notwithstanding anything to the contrary set
forth in this Agreement, PTC and its Affiliates and Sublicensees shall take the
lead in, and be responsible for, all pricing and reimbursement approval
proceedings, discount and rebate strategies and other economic arrangements
relating to the Products in the PTC Territory.  Akcea shall assist PTC in

21

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

obtaining pricing and reimbursement approvals in the PTC Territory, including,
if required by applicable Law, to submit any pricing and reimbursement approval
applications or other Regulatory Filings in Akcea and/or Ionis Pharmaceuticals’
name(s) as reasonably requested by PTC. For the avoidance of doubt, Akcea or
Ionis Pharmaceuticals shall be responsible for all pricing and reimbursement
approval proceedings, discount and rebate decisions and other economic
arrangements relating to the Products in the Akcea Territory.

3.5Advertising and Promotional Materials.  PTC shall develop all sales,
promotion and advertising materials relating to the Products (“Promotional
Materials”) for use in the PTC Territory, which shall be consistent with the
Akcea Product Positioning and Branding Strategy and compliant with applicable
Laws and the provisions of the applicable Regulatory Approvals.  Akcea shall
provide reasonably promptly after the Effective Date and thereafter on a regular
basis from time to time marketing, commercialization, medical education, and
medical information materials to be adapted by PTC for use in the PTC Territory,
and Akcea shall have the right to review the adapted materials and any new
materials developed by PTC to ensure that they are consistent in message and
quality with the materials being used in the Akcea Territory (and PTC shall not
unreasonably refuse to implement material comments or input that Akcea provides
with regard to such materials). Akcea shall in good faith consider any comments
or input that PTC may have with regard to adapting the Akcea Product Positioning
and Branding Strategy for use in the PTC Territory.  Copies of all Promotional
Materials used by PTC in the PTC Territory will be archived by PTC in accordance
with applicable local Law.

3.6Packaging and Labeling. PTC and its Affiliates or Sublicensees shall be
solely responsible for all finished packaging and labeling of the Product to be
sold or otherwise distributed in the PTC Territory in accordance with the Akcea
Product Positioning and Branding Strategy and specifications for the Product set
forth in the applicable Supply Agreement and the Quality Agreement, at PTC’s
sole cost and expense.

3.7Trademarks.  

3.7.1Trademarks. The trademark under which each Product shall be marketed in the
PTC Territory shall be determined by the JSC (each a “Product Trademark”). To
the extent possible, the same Trademark(s) will be used for the
Commercialization of a Product throughout the Territory. PTC shall register the
Product Trademarks in the PTC Territory, shall be the exclusive owner of the
Product Trademarks in the PTC Territory and, subject to Section 14.3.7, shall
take all such actions as are required to continue and maintain in full force and
effect and defend in the PTC Territory the Product Trademarks and related
registrations, in each case at its sole cost and expense. Akcea shall register
the Product Trademarks in the Akcea Territory in its sole discretion, shall be
the exclusive owner of the Product Trademarks in the Akcea Territory, and shall
be responsible for the filing, prosecution, defense and maintenance before all
trademark offices in the Akcea Territory of the Product Trademarks applicable to
the Product, in each case at its sole cost and expense. The Parties shall
reasonably consult with each other with respect to matters relating to the
Product Trademarks. To the extent any Product Trademarks specific to the brand
names TEGSEDI (for inotersen) and WAYLIVRA (for volanesorsen) are registered or
are the subject of pending applications for registration by Akcea as of the
Effective Date in the PTC Territory, Akcea will use commercially reasonable
efforts to transition those registrations or

22

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

applications to PTC pursuant to a mutually-agreed timeline, following which PTC
will be responsible for the prosecution, defense and maintenance before all
trademark offices in the PTC Territory of such Product Trademarks, in each case
at PTC’s sole cost and expense. In addition, to the extent either Party uses
Product-specific URLs, those URLs will be owned and maintained by the respective
Party in that party’s Territory, in each case at such Party’s sole cost and
expense, and to the extent any URLs specific to the brand names TEGSEDI (for
inotersen) and WAYLIVRA (for volanesorsen) are owned by Akcea as of the
Effective Date in the PTC Territory, Akcea will use commercially reasonable
efforts to transition those URLs to PTC pursuant to a mutually-agreed timeline.
The Parties shall reasonably consult with each other with respect to matters
relating to Product-specific URLs.

3.7.2Trademark Licenses.  Subject to the terms and conditions of this Agreement,
each Party hereby grants to the other Party a license to use the Product
Trademarks for the packaging, marketing, sale and promotion of the applicable
Product in accordance with the terms of this Agreement and with trademark usage
guidelines to be developed by the JSC.

3.8Patient Assistance Programs.  PTC shall be solely responsible for the conduct
of any expanded access, early access, free-of-charge and other programs with
respect to the Products in the PTC Territory.  PTC shall be responsible for
ensuring that such programs shall be consistent with any global safety
monitoring standards provided by Akcea to the JSC and approved by the JSC for
use in the PTC Territory.

3.9Adverse Event Reporting; Global Safety Database.

3.9.1PTC shall be responsible for reporting all adverse drug experiences
associated with the Products in the PTC Territory to applicable Regulatory
Authorities.  Akcea shall be responsible for reporting all adverse drug
experiences associated with the Products in the Akcea Territory to applicable
Regulatory Authorities. Akcea shall also be responsible for establishing,
holding and maintaining the global safety database for the Compounds and the
Products in the Territory.  

3.9.2Within [***] after the Effective Date, the Parties shall enter into a
mutually-agreed safety data exchange agreement (the “SDEA”), which agreement
shall provide for the exchange by the Parties of any information of which a
Party becomes aware concerning any adverse event experienced by a subject or
patient being administered any Product, whether or not such adverse event is
determined to be attributable to any Compound or Product, including any such
information received by either Party from any Third Party (subject to receipt of
any required consents from such Third Party).  It is understood that each Party
and its Affiliates and licensees or sublicensees shall have the right to
disclose such information if such disclosure is reasonably necessary to comply
with applicable Laws as well as requirements of any applicable Regulatory
Authority.

23

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

3.9.3Ionis’ Internal Antisense Safety Database.

(a)Ionis Pharmaceuticals maintains an internal database that includes
information regarding the tolerability of its drug compounds, individually and
as a class, including information discovered during pre-clinical and clinical
development (the “Ionis Internal ASO Safety Database”). In an effort to maximize
understanding of the safety profile and pharmacokinetics of Ionis’ and Akcea’s
compounds, PTC will cooperate in connection with populating the Ionis Internal
ASO Safety Database. To the extent collected by PTC and in the form in which PTC
uses/stores such information for its own purposes, PTC will provide Akcea with
information concerning toxicology, pharmacokinetics, safety pharmacology
study(ies), serious adverse events and other safety information related to each
Product as soon as practicable following the date such information is available
to PTC (but not later than [***] after PTC’s receipt of such information). In
connection with any reported serious adverse event, PTC will provide Akcea all
serious adverse event reports, including initial, interim, follow-up, amended,
and final reports. In addition, with respect to a Product, PTC will provide
Akcea with copies of Annual safety updates filed with each IND and the safety
sections of any final Clinical Study reports within [***] following the date
such information is filed or is available to PTC, as applicable. Furthermore,
PTC will promptly provide Akcea with any supporting data and answer any
follow-up questions reasonably requested by Akcea. All such information
disclosed by PTC to Akcea will be PTC Confidential Information; provided,
however, that such PTC Confidential Information may be disclosed (i) by Akcea to
Ionis to satisfy Akcea’s obligations to Ionis under the Ionis
Pharmaceuticals/Akcea License Agreements, (ii) by Akcea and/or Ionis to Ionis’
other partners if such information is regarding class generic properties of
oligonucleotides, or (ii) to any Third Party, in each case, so long as Akcea or
Ionis does not disclose the identity of a Product or PTC. PTC will deliver all
such information to Akcea for the Ionis Internal ASO Safety Database to Akcea
Therapeutics, Inc., 22 Boston Wharf Road, Boston, Massachusetts 02210,
Attention: Chief Medical Officer (or to such other address/contact designated in
writing by Akcea). PTC will also cause its Affiliates and Sublicensees to comply
with this Section 3.9.3(a).

3.9.4From time to time, Akcea and Ionis will utilize the information in the
Ionis Internal ASO Safety Database to conduct analyses to keep Ionis and Akcea,
and their respective partners, informed regarding class generic properties of
ASOs, including with respect to safety. As such, if and when Ionis or Akcea
identifies safety or other related issues that may be relevant to a Product
(including any potential class-related toxicity), Akcea will promptly inform PTC
of such issues and, if requested, provide the data supporting Akcea’s
conclusions.

3.10Cross Territory Sales.

3.10.1Each Party shall use Commercially Reasonable Efforts (consistent with any
applicable Law) to obligate its sublicensees, distributors or wholesalers to not
deliver or cause to be delivered Product outside such Party’s Territory and to
not sell any Product to a purchaser if in either case such sublicensees,
distributors or wholesalers know, or have reason to believe, that such purchaser
intends to remove such Product from such Party’s Territory for the purpose of
sales or use by patients of Product in the other Party’s Territory.

24

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

3.10.2If either Party becomes aware that (i) a Product distributed and sold by a
Party (the “Distributing Party”), its Affiliates, sublicensees, distributors or
wholesalers is imported, distributed or sold in or to a country in the other
Party’s Territory (“Cross-Territory Sales”), and (ii) such Cross-Territory Sales
(calculated by reference to the other Party’s relevant average selling price(s),
adjusted for different dosages) in such country in any calendar year reach or
exceed [***] percent ([***]%) of the aggregate Net Sales (with such net sales by
Akcea, its Affiliates or licensees determined in the same manner as Net Sales
hereunder, mutatis mutandis) of the applicable Product in such country during
the same period, then such Distributing Party shall promptly notify the other
Party (the “Cross-Territory Sales Notice”).

3.10.3Within [***] after receipt or delivery, as the case may be, of such
Cross-Territory Sales Notice, the Distributing Party shall prepare and submit to
the other Party a written plan providing in reasonable detail the commercially
reasonable steps and actions the Distributing Party, its Affiliates and its
sublicensees, wholesalers and distributors shall take (consistent with any
applicable Law) to prevent or limit the continued entry of Products into the
other Party’s Territory from the Distributing Party’s Territory (the
“Cross-Territory Sales Report”) and present such report to the JSC for review
and comment.  From and after the JSC’s adoption of such report, amended as the
JSC may decide, the Distributing Party shall (a) use Commercially Reasonable
Efforts (consistent with any applicable Laws) to implement the measures
specified in such Cross-Territory Sales Report, (b) monitor and evaluate
compliance with the requirements of the Cross-Territory Sales Report, and (c)
assess, on a regular basis and in no event less often than [***], whether the
conduct of the activities required by the Cross-Territory Sales Report have been
successful in preventing or limiting the entry of Products from the Distributing
Party’s Territory into the other Party’s Territory; provided that so long as the
Distributing Party is in compliance with Sections 3.10.1 and 3.10.3(a)-(c), the
failure of the measures specified in the applicable Cross-Territory Sales Report
to actually prevent or limit the entry of Product from the Distributing Party’s
Territory into the other Party’s Territory shall not be considered a material
breach of this Agreement.

ARTICLE 4
MANUFACTURING

4.1Supply Agreement.  Within [***] after the Effective Date, the Parties shall
negotiate in good faith a manufacturing and supply agreement (the “Supply
Agreement”) that sets forth mutually agreed terms and conditions under which
Akcea and/or Ionis Pharmaceuticals, as applicable, will manufacture and supply,
or cause to be manufactured and supplied by one or more Third Parties selected
by Akcea, Drug Product for the Products to PTC, in quantities reasonably
sufficient to support Commercialization of the Products by PTC and its
Affiliates and Sublicensees in the PTC Territory through [***]. Akcea will sell
to PTC, and PTC will purchase from Akcea, such Drug Product under the Supply
Agreement in accordance with a mutually agreed forecast and supply schedule.
Notwithstanding anything to the contrary set forth in this Section 4.1, PTC
shall have the right, and Akcea shall in good faith support PTC, to enter into
one or more supply agreement(s) for the supply of API and/or Drug Product for
one (1) or more of the Products directly with Akcea’s or its Affiliate’s
contract manufacturing organization(s) (“CMO(s)”).

25

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

ARTICLE 5
MANAGEMENT OF THE COLLABORATION

5.1Joint Steering Committee and Subcommittees.  

5.1.1The Parties hereby establish the Joint Steering Committee (the “JSC”) to
serve as the high-level oversight and decision-making body for the activities to
be conducted by the Parties pursuant to this Agreement, as more fully described
in this ARTICLE 5.  The Parties anticipate that the JSC will not be involved in
day-to-day implementation of the activities under this Agreement, but shall
serve as the high-level oversight and decision-making body during the Term of
this Agreement.  The JSC may establish subcommittees as set forth in Section
5.2.

5.1.2Responsibilities.  The JSC shall perform the following functions, subject
to the final decision-making authority of the respective Parties as set forth in
Section 5.4:

(a)review the progress reports submitted by Akcea pursuant to Section 2.2 on the
status of Development activities conducted by Akcea and Ionis Pharmaceuticals
and the timing and likelihood of obtaining Regulatory Approval in any country
within the PTC Territory;

(b)review and approve the Product Regulatory Strategy for each Product in the
PTC Territory developed by the Parties pursuant to Section 2.4.2 and each annual
update thereto;

(c)review the PTC Commercialization Plan submitted by PTC each Calendar Year
pursuant to Section 3.2;

(d)review and approve the Product Trademark to be used in connection with the
Commercialization of such Product in the PTC Territory, and develop any
trademark usage guidelines relating to each such Product Trademark, it being
understood that each party shall independently make the decisions set forth in
Section 7;

(e)serve as a forum for discussions on market access, reimbursement and pricing
strategy globally;

(f)review and approve global safety monitoring standards provided by Akcea; and

(g)review and approve the PTC Commercialization Targets for a Calendar Year as
set forth in the PTC Commercialization Plan submitted by PTC to the JSC as set
forth in Section 3.2.

For clarity, the JSC shall not have any authority beyond the specific matters
set forth in this Section 5.1.2, and in particular shall not have any power to
amend or modify the terms of this Agreement or waive a Party’s compliance with
this Agreement.  

26

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

5.2Formation and Dissolution of Subcommittee(s).  The JSC may in its discretion,
establish subcommittees from time to time to handle specific matters within the
scope of the JSC’s area of authority and responsibility (each, a
“Subcommittee”), and no Subcommittee’s authority and responsibility may be
greater than that of the JSC itself.  Each Subcommittee shall have such
authority and responsibility as determined by the JSC from time to time, and
decisions and recommendations of any Subcommittee shall be made in accordance
with Section 5.4. The JSC shall determine when each Subcommittee it forms shall
be dissolved.

5.2.1Membership.  Each of the JSC and each Subcommittee (each, a “Committee”)
shall be composed of an equal number of representatives appointed by each of
Akcea and PTC.  Each Committee shall be comprised of [***] representatives of
each Party, or such other number as agreed upon by such Committee which may be
less in number for any Subcommittee.  Each individual appointed by a Party as a
representative to a Committee shall be an employee of such Party, except that
Akcea may appoint no more than [***]from Ionis Pharmaceuticals as one of its
representatives to the JSC. Either Party may replace any or all of its Committee
representatives at any time upon written notice to the other Party which notice
may be given by e-mail sent to the other Party’s co-chairperson of such
Committee.  Each Committee shall be co-chaired by one designated representative
of each Party, which in the case of Akcea, may not be a representative from
Ionis Pharmaceuticals.  Any member of a Committee may designate a substitute to
attend and perform the functions of that member at any meeting of such
Committee, subject to Akcea’s requirement to appoint no more than [***] of its
representatives from Ionis Pharmaceuticals and subject to the other requirements
set forth in this Section 5.2.1. Notwithstanding the foregoing, each Party shall
ensure at all times during the existence of a Committee, its representatives on
such Committee are appropriate in terms of seniority, experience, expertise and
decision-making authority.

5.3Meetings.  

5.3.1The co-chairpersons shall be responsible, with respect to their Committee
for (a) calling meetings; (b) preparing and circulating an agenda in advance of
each meeting; provided, that the co-chairpersons shall include any agenda items
proposed by either Party on such agenda; (c) ensuring that all decision-making
is carried out in accordance with the voting and dispute resolution mechanisms
set forth in this Agreement; and (d) preparing and issuing minutes of each
meeting within [***] (or such shorter time as is agreed by the relevant
Committee) thereafter.  The location of regularly scheduled meetings shall
alternate between Akcea’s offices located in Cambridge, Massachusetts, and PTC’s
offices located in Dublin, Ireland, unless otherwise agreed by such
Committee.  Such Committee may also determine that a meeting will instead be
held telephonically, by video conference or by any other media.  For the
avoidance of doubt, each Party may designate the same individual as a
representative on more than one Committee, except that Akcea may not appoint a
representative from Ionis Pharmaceuticals to any Committee other than the
JSC.  Each representative of a Party on a Committee shall be subject to
confidentiality obligations no less stringent than those set forth in ARTICLE
11.  Each Party will bear all expenses it incurs in regard to participating in
all meetings of each Committee, including all travel and living expenses.

27

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

5.3.2The JSC shall meet at least [***], and more or less frequently as the
Parties mutually deem appropriate, on such dates and at such places and times as
provided herein or as the Parties shall agree.  

5.4Decision-Making.  

(a)Escalation to JSC. Except as otherwise provided herein, all decisions of each
Committee shall be made by consensus, with all of a Party’s voting members
collectively having one (1) vote.  Decisions of each Committee shall be made by
unanimous vote.  If a Committee other than the JSC is incapable of reaching
unanimous agreement on a matter before it within [***], the matter shall be
referred to the JSC for resolution.  If the JSC is incapable of reaching
unanimous agreement on a matter before it within [***], the matter shall be
resolved in accordance with Section 5.4(b) (and, if applicable, Section 5.4(c)).

(b)Escalation to the Executive Officers. If the JSC cannot agree on a matter
within [***] after it has met and attempted to reach such decision, then either
Party may, by written notice to the other, have such issue referred to the
Executive Officers for resolution.  The Parties’ respective Executive Officers
shall meet within [***] after such matter is referred to them and shall
negotiate in good faith to resolve the matter.  

(c)Escalation to the Parties. If the Executive Officers are unable to resolve
the matter within [***] after the matter is referred to them, then the issue
shall be finally resolved as follows:

(i)PTC shall have final decision-making authority with respect to any disputes
solely affecting [***], except for the determination as to whether (y) [***], or
(z) [***];

(ii)Akcea shall have final decision-making authority with respect to whether
[***];

(iii)while the JSC shall serve as the forum for the Parties for discussions on
market access, reimbursement and pricing strategy globally, notwithstanding
anything to the contrary set forth herein, each Party shall have sole authority
with regard to setting pricing and reimbursement policies for each Product in
their respective Territory but shall take into account the global impact of
these decisions; and

(iv)with respect to any other dispute not specifically falling under Section
5.4(c)(i) – 5.4(c)(iii) above, neither Party shall have final decision-making
authority with respect to such dispute.

provided, however, that (y) in no event shall any Committee or any Party alone
have the power or authority to (1) amend this Agreement, (2) determine that a
Party has fulfilled its obligations under Agreement or that the other Party has
breached this Agreement, (3) make a decision that expressly requires the mutual
agreement of the Parties or (4) require any Party to perform any act that such
Party reasonably believes to be inconsistent with any Law.  Any decision made by
the Executive Officers in accordance with Section 5.4(b) or by a Party in
accordance with this Section 5.4(c) shall be considered a decision made by the
JSC.

28

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

5.5Alliance Managers.  Promptly after the Effective Date, each Party shall
appoint an individual (who may not be a then-current member of the JSC or, in
the case of Akcea, a representative of Ionis Pharmaceuticals) to act as alliance
manager for such Party (each, an “Alliance Manager”).  Each Alliance Manager
shall thereafter be permitted to attend meetings of the JSC as a nonvoting
observer, subject to the confidentiality provisions of ARTICLE 11.  The Alliance
Managers shall be the primary point of contact for the Parties regarding the
activities contemplated by this Agreement.  The Alliance Managers shall also be
responsible for assisting the JSC in performing its oversight
responsibilities.  The name and contact information for each Party’s Alliance
Manager, as well as any replacement chosen by such Party, in its sole
discretion, from time to time, shall be promptly provided to the other Party in
accordance with Section 15.6.  

5.6Authority.  In furtherance thereof, each Party will retain the rights, powers
and discretion granted to it under this Agreement and no such rights, powers or
discretion will be delegated to or vested in the JSC or any other Subcommittee
unless such delegation or vesting of rights is expressly provided for in this
Agreement or the Parties expressly so agree in writing.

ARTICLE 6
GRANT OF LICENSES

6.1License Grant.  Subject to the terms and conditions of this Agreement, Akcea
grants to PTC, and PTC accepts:

6.1.1an exclusive (even as to Akcea and its Affiliates, including Ionis
Pharmaceuticals), royalty-bearing, non-transferable (except in accordance with
Section 15.3), sublicensable (subject to Section 6.4) license under the Akcea
Product-Specific IP to Exploit the Compounds and the Products in the PTC
Territory (the “Exclusive License”); and

6.1.2a non-exclusive, royalty-bearing, non-transferable (except in accordance
with Section 15.3), sublicensable (subject to Section 6.4) license under the
Akcea Core Technology IP and Akcea Manufacturing IP to (a) Exploit the Compounds
and the Products in the PTC Territory, and (b) Manufacture the Compounds and the
Products in the Territory to the extent provided in the Supply Agreement and
Section 4.1 (the “Non-Exclusive License”).

Notwithstanding anything to the contrary set forth herein, until the date of
payment in full of the Initial Fee by PTC, the license grants to PTC with
respect to Compounds and Products containing volanesorsen may not be exercised
by PTC, provided that (a) the obligations of the Parties under ARTICLE 7 shall
remain in full force and effect; and (b) neither Akcea, Ionis Pharmaceuticals,
nor any of their Affiliates shall otherwise encumber the Products, Compounds or
the Akcea IP relating to volanesorsen.

6.2In-License Agreements.  

6.2.1PTC acknowledges and agrees that the rights, licenses and sublicenses
granted by Akcea to PTC in this Agreement are subject to the terms of the
In-License Agreements, the scope of the licenses granted to Akcea or the
applicable Affiliate thereunder and the rights granted to or retained by Ionis
Pharmaceuticals, the Third Party counterparties, and any other Third Parties
(each, an “Inbound Licensor”) set forth therein. Akcea has, prior to the
Effective Date, provided PTC with a true and complete copy of each Existing
In-License Agreement.

29

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

6.2.2If, after the Effective Date, Akcea or any of its Affiliates enters into a
Future In-License Agreement with a Third Party pursuant to which Akcea (or,
subject to Section 15.3, any of its Affiliates) obtains Control over a Third
Party’s Know-How or Patent Right that is necessary for the Exploitation of a
Product in the PTC Territory, such Third Party’s Know-How or Patent Rights shall
be included in the license granted to PTC under Section 6.1.1 and considered
Akcea IP hereunder if PTC agrees in writing to pay Akcea any and all costs
arising under such Future In-License Agreement as they apply to such Product in
the PTC Territory.  Akcea shall provide PTC with a true and complete copy of
each of any Future In-License Agreement promptly after such Future In-License
Agreement has been fully executed and delivered by the parties thereto.

6.2.3PTC covenants to Akcea to comply with, and to cause its Affiliates and
Sublicensees to comply with, the terms and conditions of the In-License
Agreements.  To the extent there is a conflict between any of the terms of any
In-License Agreement and the rights granted to PTC hereunder (including with
respect to any sublicensing rights, diligence obligations, Prosecution and
Maintenance, enforcement and defense rights), the terms of such In-License
Agreement shall control with respect to the Know-How and Patent Rights owned or
controlled by, or subject to the rights of, such Inbound Licensor under such
In-License Agreement.    

6.2.4The Parties acknowledge that the terms of any In-License Agreement may be
subject to interpretation.  The Parties shall cooperate with each other in good
faith to support each other in complying with each other’s obligations under
each In-License Agreement.  Without limitation to the foregoing, the Parties
shall, from time to time, upon the reasonable request of either Party, discuss
the terms of any applicable In-License Agreement and agree upon, to the extent
reasonably possible, a consistent interpretation of the terms of such In-License
Agreement in order to, as fully as possible, allow each Party to comply with the
terms of such In-License Agreement. If a Party believes an interpretation is or
may be incorrect, such Party shall share such conclusion or information with the
other Party, subject to any confidentiality obligations owed by Akcea to the
relevant Inbound Licensor, and the Parties shall discuss such conclusion or
information.  

6.2.5Without limiting the foregoing, PTC shall prepare and deliver to Akcea any
additional reports required under the applicable In-License Agreements of Akcea,
in each case (a) sufficiently in advance to reasonably enable Akcea to comply
with its obligations under the applicable In-License Agreements, and (b) to the
extent that Akcea provides reasonable notice to PTC regarding any such report
and the requirements thereto.

6.3Effect of Termination on Sublicenses.  If any In-License Agreement terminates
for any reason PTC will, from the effective date of such termination,
automatically become a direct licensee of the Inbound Licensor with respect to
the rights sublicensed to PTC by Akcea; so long as (i) PTC is not in material
breach of this Agreement, (ii) PTC agrees in writing to comply with all of the
terms of this Agreement to the extent applicable to the rights originally
sublicensed to it by Akcea, and (iii) PTC agrees to pay directly to the
applicable Inbound Licensor PTC’s payment under this Agreement to the extent
applicable to the rights sublicensed to it by Akcea. Akcea agrees that it will
confirm clause (i) of the foregoing in writing at the request and for the
benefit of PTC.  Without limiting the generality of the foregoing and in
furtherance thereof, contemporaneous with the execution of this Agreement, as of
the Effective Date, Ionis Pharmaceuticals has executed and delivered to PTC a
written acknowledgement and consent in the form mutually agreed by the Parties.

30

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

6.4PTC’s Sublicensing Rights. PTC may grant and authorize sublicenses under the
rights granted to it under Section 6.1 to any of its Affiliates and to any Third
Parties that are Permitted Sublicensees (each such Affiliate or Permitted
Sublicensees, a “Sublicensee”).  PTC shall provide Akcea with a fully-executed
copy of any agreement (redacted as necessary to protect confidential or
commercially sensitive information that is not necessary for Akcea to determine
PTC’s compliance with this Agreement or for Akcea to comply with the In-License
Agreements) reflecting any such sublicense promptly (but no later than [***])
after the execution thereof (a “Sublicense”). PTC assumes full responsibility,
and shall remain primarily liable, for causing the performance of all
obligations of each of its Sublicensees, and will itself pay and account to
Akcea for all payments due under this Agreement by reason of operation of any
such Sublicense.  Each Sublicense must be consistent with, and require its
Sublicensee to meet, all applicable obligations and requirements of the
In-License Agreements.

6.5Licenses to Akcea.  Subject to the terms and conditions of this Agreement,
PTC hereby grants to Akcea, and Akcea accepts, a non-exclusive, royalty-free,
non-transferable (except in accordance with Section 15.3), sublicensable (only
to Permitted Sublicensees) license under the PTC Product-Specific IP to Exploit
any products anywhere in the world, except that such license shall not apply to
the Exploitation of any Products in the PTC Territory being Exploited by PTC or
its Affiliates or Sublicensees. Akcea assumes full responsibility, and shall
remain primarily liable, for causing the performance of all obligations of each
of its Sublicensees.  Each Sublicense must be consistent with, and require its
Sublicensee to meet, all applicable obligations and requirements of the
In-License Agreements.

6.6No Other Rights.  Except as otherwise expressly provided in this Agreement,
under no circumstances shall a Party, as a result of this Agreement, obtain any
ownership interest, license right or other right in any Know-How, Patent Rights
or other intellectual property rights of the other Party or any of its
Affiliates, including items owned, controlled, developed or acquired by the
other Party or any of its Affiliates, or provided by the other Party to the
first Party at any time pursuant to this Agreement.  

6.7Section 365(n) of the Bankruptcy Code.  All rights and licenses granted under
or pursuant to this Agreement by a Party to the other, including those set forth
in Section 6.1 and 6.4, are and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code or any foreign counterpart thereto,
licenses of right to “intellectual property” as defined under Section 101 of the
U.S. Bankruptcy Code or any foreign counterpart thereto. The Parties agree that
the Parties shall retain and may fully exercise all of their rights and
elections under the U.S. Bankruptcy Code and any foreign counterpart thereto.
All payments to be made by PTC under this Agreement or any ancillary agreement
(such as any supply agreement), including the Initial Fee, milestone payments
and royalties, shall be considered “royalties” for purposes of Section 365(n) of
the U.S. Bankruptcy Code.

31

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

ARTICLE 7
EXCLUSIVITY; RIGHT OF FIRST NEGOTIATION

7.1Exclusivity.  

7.1.1Exclusivity Covenants. Except in the performance of its obligations or
exercise of its rights under this Agreement and except as set forth in Section
7.1.2 or Section 7.2, subject to the terms of this Agreement, neither Party nor
any of its respective Affiliates shall, either alone or with or for any Third
Party, work independently or for or with any Third Party (including the grant of
any license to any Third Party) with respect to the Commercialization in the PTC
Territory of an oligonucleotide that is designed to bind to the RNA that encodes
TTR, from the Effective Date until, on a country-by-country basis in the PTC
Territory, [***].

7.1.2Limitations and Exceptions to Akcea’s Exclusivity Covenants.
Notwithstanding anything to the contrary in this Agreement, Akcea’s practice of
the following will not violate Section 7.1.1:

(a)Any activities pursuant to the Prior Agreements as in effect on the Effective
Date;

(b)The granting of, or performance of obligations under, Permitted Licenses;

(c)The exercise of Akcea’s rights under Section 7.2; and

(d)Subject to Section 7.2, the Commercialization of AKCEA-TTR-LRx in the PTC
Territory.

7.2Right of First Negotiation; Inotersen Buy-Out.  

7.2.1During the Term and subject to the terms of this Agreement, Akcea hereby
grants to PTC a right of first negotiation (the “ROFN Right”) to Commercialize
AKCEA-TTR-LRx on an exclusive basis in the PTC Territory (the “Proposed
Transaction”). Akcea and Ionis shall not enter into any agreement or grant any
license to AKCEA-TTR-LRx inconsistent with the provisions of this Section 7.2.
As soon as reasonably practicable following completion of the [***], Akcea shall
prepare and provide to PTC a data package containing at a minimum [***] (the
“Evaluation Package”) and shall make a presentation to the JSC that covers at a
minimum [***] (the “JSC Evaluation Presentation”). Both Parties shall require
appropriate internal and external experts reasonably necessary to present and
evaluate the Evaluation Package and JSC Evaluation Presentation to attend such
JSC meeting, and such JSC meeting shall allow sufficient time for the experts to
engage in a robust question and answer session. Within [***] after the later of
Akcea’s delivery of the Evaluation Package and JSC Evaluation Presentation, PTC
shall indicate to Akcea in writing whether it wishes to enter into the Proposed
Transaction and, if PTC indicates that it wishes to enter into the Proposed
Transaction, the Parties shall negotiate in good faith mutually agreeable terms
pursuant to which the Parties would enter into such Proposed Transaction,
including agreement on an upfront fee and regulatory milestone payments
commensurate with the value of AKCEA-TTR-LRx at such time, provided that the
royalty rate for AKCEA-TTR-LRx shall

32

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

be the same as the royalty rate and royalty term for inotersen under Section
9.3. If either (a) PTC indicates it does not wish to enter into such Proposed
Transaction, (b) PTC fails to indicate its interest within such [***] period or
(c) PTC indicates it wishes to enter into such Proposed Transaction but the
Parties fail to execute a definitive agreement with respect to such Proposed
Transaction within [***] after Akcea’s receipt of PTC’s indication of interest,
then the ROFN Right shall expire (the “Expiration of the ROFN Right”).

7.2.2Within [***] after the Expiration of the ROFN Right, Akcea shall notify PTC
whether Akcea, Ionis Pharmaceuticals and/or one of their respective Affiliates
plans (a) [***], or (b) [***].  If Akcea fails to notify PTC within such [***]
period, then Akcea shall automatically be deemed to have exercised the Inotersen
Buy-Out Option, in which case the procedures set forth in Sections 7.2.3(a) –
(d) shall apply.

7.2.3If Akcea either (i) gives PTC notice pursuant to Section 7.2.2(a) that
[***], or (ii) fails to provide any notice to PTC within the [***] period
provided in Section 7.2.2, then PTC may by written notice to Akcea within [***]
thereafter exercise its option for Akcea to purchase back PTC’s rights to
inotersen (the “Inotersen Buy-Out Option”), in which case the following
procedure shall apply:

(a)the Parties shall meet to discuss in good faith a written amendment to this
Agreement pursuant to which Akcea would make a one-time payment to PTC based on
the [***], taking into account, among other relevant factors, [***] (the
“Inotersen FMV”) in exchange for the [***] and the [***] (the “Inotersen
Buy-Out”).

(b)If the Parties cannot agree upon and execute such an amendment within [***]
after Akcea has exercised the Inotersen Buy-Out Option, then within [***] after
the expiration of such [***] period, each Party shall provide the other Party in
writing with such Party’s last best offer with respect to the Inotersen FMV and
the terms and conditions of the Inotersen Buy-Out in writing (each, a “Final
Offer).  If the Parties cannot promptly choose one Party’s Final Offer to apply
to the Inotersen Buy-Out, then either Party shall at any time have the right,
upon written notice to the other Party (a “Valuation Notice”), to engage one (1)
independent, impartial and neutral Third Party valuation expert (a “Valuation
Expert”) to determine which Party’s Final Offer shall apply to the Inotersen
Buy-Out.  The Valuation Expert shall be mutually agreed to by the Parties;
provided that if the Parties cannot agree on one (1) Valuation Expert within
[***] after a Party provides the other party with a Valuation Notice, then each
Party shall select one (1) Third Party Valuation Expert and those two (2) Third
Party Valuation Experts will select the one (1) Valuation Expert within [***]
thereafter, which one (1) Valuation Expert selected shall determine which
Party’s Final Offer shall apply to the Inotersen Buy-Out; provided further that
any selected Valuation Expert shall not be a current or former employee,
officer, director, consultant or subcontractor of either Party or any of its
Affiliates.  The Parties shall use their best efforts to cooperate in good faith
and cause the Valuation Expert to be retained as soon as possible after the
selection of such Valuation Expert after a Party provides the other Party with a
Valuation Notice.  

33

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

(c)Each Party shall submit to the Valuation Expert and the other Party (i) the
Final Offer such Party provided to the other Party pursuant to clause (b) above
and such information concerning the Inotersen FMV as such Party may deem
appropriate, within [***] after the retention of the Valuation Expert, and (ii)
such other information as may be requested by the Valuation Expert within [***]
after such request.  Any such information provided to the Valuation Expert by a
Party shall be simultaneously provided to the other Party. The Valuation Expert
shall determine the Inotersen FMV and the terms and conditions of the Inotersen
Buy-Out within [***] after its receipt of the Final Offer by selecting one (1)
or the other of the two (2) Final Offers submitted by the Parties (such selected
Final Offer, the “Selected Final Offer”), which determination shall take into
account, among other relevant factors, [***]. The Valuation Expert’s
determination will be final and shall serve as the only terms and conditions for
the Inotersen Buy-Out. The Valuation Expert shall promptly notify the Parties of
such Selected Final Offer in writing. Upon such notification, unless Akcea
provides written notice to PTC under Section 7.2.3(d) below, the Parties shall
in good faith promptly perform the terms and conditions of the Selected Final
Offer.

(d)Notwithstanding the foregoing, if the Valuation Expert selects PTC’s Final
Offer as the Selected Final Offer, then within [***] after the date the
Valuation Expert notifies the Parties of such Selected Final Offer, Akcea may
provide written notice to PTC that Akcea does not desire to consummate the
Inotersen Buy-Out under the terms and conditions of the Selected Final Offer. If
Akcea provides such a written notice to PTC within such [***] period, then (i)
Akcea will have no obligation to consummate the Inotersen Buy-Out under the
terms and conditions of the Selected Final Offer, and (ii) unless otherwise
mutually agreed to by the Parties in writing, neither Akcea, Ionis
Pharmaceuticals nor any of their respective Affiliates will sell AKCEA-TTR-LRx
in the PTC Territory during the Royalty Term for inotersen.

7.2.4If Akcea, Ionis Pharmaceuticals and/or one of their respective Affiliates
(as the case may be, an “Akcea Proposed Transaction Entity”) elects to enter
into a Proposed Transaction with a Third Party, then such Akcea Proposed
Transaction Entity will have the right, but not the obligation, to enter into
such a Proposed Transaction, provided that the terms of such a Proposed
Transaction entered into by such Akcea Proposed Transaction Entity within [***]
after the Expiration of the ROFN Right must be [***]. Akcea shall provide an
unredacted copy of the fully-executed agreement that the Akcea Proposed
Transaction Entity enters into with such Third Party for the Proposed
Transaction, so that PTC may verify that Akcea has complied with this Section
7.2.4. After the [***] anniversary of the Expiration of the ROFN Right, an Akcea
Proposed Transaction Entity will have the right, but not the obligation, to
enter into a Proposed Transaction on any terms (including on terms that are
[***]), in Akcea’s sole discretion.  

ARTICLE 8
GENERAL PROVISIONS RELATING TO COLLABORATION

8.1Compliance.  All Development, Manufacturing and Commercialization activities
conducted by a Party under this Agreement shall be conducted in compliance with
applicable Laws, including cGMP, cGLP and cGCP.  

34

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

8.2Subcontracting.  Each Party shall have the right to engage Affiliates or
Third Party subcontractors to perform certain of its obligations under this
Agreement at its sole discretion.  Any Affiliate or Third Party subcontractor to
be engaged by a Party to perform a Party’s obligations set forth in this
Agreement shall meet the qualifications typically required by such Party for the
performance of work similar in scope and complexity to the subcontracted
activity; provided that, any Party engaging an Affiliate or Third Party
subcontractor hereunder shall remain principally responsible and obligated for
such activities.  In addition, each Party engaging a subcontractor with respect
to its obligations shall in all cases use commercially reasonable efforts to
retain or obtain exclusive Control of any and all Know-How, Patent Rights or
other intellectual property created by such subcontractor directly related to
such subcontracted activity.

8.3Records and Audits.  Each Party shall, and shall require its Affiliates and
subcontractors to, maintain materially complete, current and accurate hard and
electronic (as applicable) copies of records of all work conducted pursuant to
its Development, Manufacturing and Commercialization activities under this
Agreement, and all results, data, developments and Know-How made in conducting
such activities.  Such records shall accurately reflect all such work done and
results achieved in sufficient detail and in good scientific manner appropriate
for applicable patent and regulatory purposes.  

ARTICLE 9
INITIAL FEE; MILESTONES AND ROYALTIES; PAYMENTS

9.1Initial Fee.  In partial consideration for the rights and licenses granted to
PTC hereunder, PTC shall pay to Akcea a total amount of eighteen million U.S.
Dollars ($18,000,000) in the following manner (together, the “Initial Fee”):

9.1.1A non-refundable, non-creditable, irrevocable payment of twelve million
U.S. Dollars ($12,000,000) within ten (10) Business Days after the Effective
Date.

9.1.2A non-refundable, non-creditable, irrevocable payment of six million U.S.
Dollars ($6,000,000) to be paid within thirty (30) days of receipt of Regulatory
Approval from the FDA or the EMA of volanesorsen.

9.2Regulatory Milestone Payments.  In further consideration for the rights and
licenses granted to PTC hereunder, on a Product-by-Product basis, PTC shall pay
Akcea a non-refundable, non-creditable, irrevocable milestone payment of four
million U.S. Dollars ($4,000,000) upon the first achievement for each such
Product of receipt of Regulatory Approval from ANVISA (each, a “Milestone
Payment”). PTC shall pay each Milestone Payment within thirty (30) days after
receipt by PTC of formal written notice from ANVISA has granted Regulatory
Approval for a Product for Brazil. For purposes of clarity, the maximum
aggregate payments under this Section 9.2 shall be eight million U.S. dollars
($8,000,000).

9.3Royalties.  In further consideration of the licenses and other rights granted
to PTC, on a country-by-country and Product-by-Product basis, during the Royalty
Term, PTC shall pay to Akcea royalties in respect of Net Sales of such Product
by PTC, its Affiliates and Sublicensees in the PTC Territory at a royalty rate
of [***] percent ([***]%) of Net Sales (the “Royalty Rate”).

35

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

9.4Royalty Period. PTC’s obligation to pay Akcea the royalties under Section 9.3
above with respect to a Product will continue on a country-by-country and
Product-by-Product basis from the Royalty Trigger Date for such Product and will
terminate upon the later of:  (a) the date of expiration, invalidation or
abandonment of the last Valid Claim within the Akcea Patent Rights Covering such
Product in the country in which such Product is made, used or sold; (b) ten (10)
years from the First Commercial Sale of such Product in Brazil; and (c)
expiration of Regulatory Exclusivity for such Product in such country (the
applicable “Royalty Term”).

9.5Royalty Adjustments – Comparable Third Party Product Competition; Compulsory
Licensing.  If, on a Product-by-Product, country-by-country and Calendar
Quarter-by-Calendar Quarter basis, (a) Comparable Third Party Product
Competition is present with respect to such Product in a country in the PTC
Territory during such Calendar Quarter; or (b) a court or other Governmental
Authority of competent jurisdiction requires PTC or any of its Affiliates or
Sublicensees to grant a compulsory license to a Third Party permitting such
Third Party to Commercialize such Product in such country (such Product when
sold by such Third Party under subsection (a) or (b), a “Compulsory Third Party
Product”), and such Compulsory Third Party Product(s) has a market share of
[***] percent ([***]%) or more of the aggregate market in such country of the
applicable Product (such market share percentage, the “Market Share Loss
Percentage”), then, subject to Section 9.6, the royalty rate under Section 9.3
used to calculate the payment of royalties payable with respect to Net Sales of
such Product pursuant to Section 9.3 in such country during such Calendar
Quarter shall be reduced by an amount equal to the actual Market Share Loss
Percentage. For example, if the Market Share Loss Percentage in a given country
in the PTC Territory is [***]%, then the royalty rate under Section 9.3 used to
calculate the payment of royalties payable with respect to Net Sales of such
Product pursuant to Section 9.3 in such country during such Calendar Quarter
shall be reduced by [***]% to a royalty rate of [***]% [***].

9.6Limits on Deductions.  In no event shall the cumulative effect of the
adjustment set forth in Section 9.5 (in the order in which the event triggering
such reduction occurs) reduce the royalties payable to Akcea pursuant to Section
9.3 to less than [***] percent ([***]%) of the amounts that would otherwise have
been payable with respect to the applicable Product in the applicable country in
the applicable Calendar Quarter, as determined pursuant to Section 9.3. Credits
for adjustments pursuant to this Section 9.6 not exhausted in any Calendar
Quarter may be carried into future Calendar Quarters, subject to the preceding
sentence.

9.7Reports; Payment of Royalty. During the Term, following the First Commercial
Sale of any Product in any country in the Territory, PTC shall furnish to Akcea
a written report within [***] after the end of each of the first three (3)
Calendar Quarters during a Calendar Year and [***] of the final Calendar Quarter
of such Calendar Year showing, on a Product-by-Product and country-by-country
basis, the Net Sales of each Product in each country of the PTC Territory and
the royalties payable under this Agreement. Royalties with respect to Net Sales
of Products shall be due and payable on the date such royalty report is due. In
addition, beginning with the Calendar Quarter in which the First Commercial Sale
for a Product is made and for each Calendar Quarter thereafter, within [***]
following the end of each such Calendar Quarter, PTC will provide Akcea a
preliminary non-binding report estimating the total Net Sales of, and royalties
payable to Akcea for Products projected for such Calendar Quarter.     

36

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

9.8Accounting.  

9.8.1PTC agrees to keep, and to require its Affiliates and Sublicensees to keep,
full, clear and accurate records for a minimum period of [***] years after the
relevant payment is owed pursuant to this Agreement, setting forth the sales and
other disposition of Products sold or otherwise disposed of, in sufficient
detail to enable royalties and compensation payable to Akcea hereunder to be
determined.  

9.8.2PTC further agrees, upon not less than [***] prior written notice, to
permit, and to require its Affiliates and Sublicensees to permit, such books and
records relating to such Products to be examined by an independent accounting
firm selected by Akcea and reasonably acceptable to PTC for the purpose of
verifying reports provided (or required to be provided) by PTC under this
ARTICLE 9.  Such audit shall not be performed more frequently than [***] period,
and shall be conducted under appropriate confidentiality provisions, for the
sole purpose of verifying the accuracy and completeness of all financial,
accounting and numerical information and calculations provided under this
Agreement. The independent accounting firm shall only share the results of the
audit, not the underlying records, with Akcea.

9.8.3Such examination is to be made at the expense of Akcea, except if the
results of the audit reveal an underpayment of royalties, milestones or other
payments to Akcea under this Agreement, of [***] percent ([***]%) or more, then
the reasonable fees and expenses for such examination shall be paid by PTC.  

9.9Methods of Payments.  All payments due from one Party to the other Party
under this Agreement shall be paid in Dollars by wire transfer to a bank in the
United States designated in writing by the payee.  

9.10Taxes.  

9.10.1Subject to Section 9.10.2, each Party shall be solely responsible for the
payment of all taxes imposed on its share of income arising directly or
indirectly from the activities of the Parties under this Agreement.

9.10.2In the event that PTC is required to withhold any tax to be paid to, or
held for the benefit of, the tax or revenue authorities in any country in the
Territory regarding any payment to Akcea, such amount shall be deducted from the
payment to be made by PTC and paid over to the relevant authorities. PTC shall
promptly notify Akcea of such requirement and shall take reasonable and lawful
actions requested by Akcea to avoid or minimize any such withholding.  PTC shall
promptly furnish Akcea with copies of any tax receipts or other documentation
evidencing the fact and amount of such withholding. Each Party shall cooperate
with the other Party in seeking reductions in, or exemptions from, any such
withholding under any applicable tax treaty.  Akcea shall use commercially
reasonable efforts to provide documentation in support of any available
reduction in, or exemption from, any such withholding.

9.10.3The provisions of this Section 9.10 are to be read in conjunction with the
provisions of Section 15.3 below.

37

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

9.11Currency Exchange.  Notwithstanding anything to the contrary in the
Agreement, the Parties agree that PTC may use any generally accepted exchange
rate methodology that PTC uses for all or substantially all of its global
operations for the purposes of any currency conversions required in connection
with the calculation of royalty payments to Akcea pursuant to the Agreement.
Akcea acknowledges that PTC currently uses European Central Bank rates applied
on a monthly basis and agrees that this methodology is acceptable for purposes
the calculation of royalty payments to Akcea pursuant to the Agreement.  

ARTICLE 10
INTELLECTUAL PROPERTY RIGHTS

10.1Ownership of Inventions; Disclosure.

10.1.1Existing IP.  Nothing in this Agreement shall affect Akcea’s ownership of
the Akcea IP existing as of the Effective Date or PTC’s ownership of PTC IP
existing as of the Effective Date, which in each case shall remain owned by the
Party having such rights.

10.1.2Ownership.  Except as set forth in Section 10.1.3, (a) title to all
Know-How discovered, developed, invented or created solely by employees or
agents of Akcea in the course of activities conducted pursuant to this Agreement
and any Patent Rights that claim or cover such Know-How shall be owned by Akcea
(each, an “Akcea Invention”); (b) title to all Know-How discovered, developed,
invented or created solely by employees or agents of PTC in the course of
activities conducted pursuant to this Agreement and any Patent Rights that claim
or cover such Know-How shall be owned by PTC (each, a “PTC Invention”); and (c)
title to all Know-How discovered, developed, invented or created jointly by
employees or agents of PTC and Akcea in the course of activities conducted
pursuant to this Agreement and any Patent Rights that claim or cover such
Know-How shall be owned jointly by PTC and Akcea (each, a “Joint Invention”).  
Inventorship of inventions made pursuant to this Agreement shall be determined
in accordance with the patent laws of the United States. Except as otherwise
expressly provided in this Agreement, each Party may (subject to the exclusivity
provisions of this Agreement and Section 6.5) practice, grant licenses under,
and transfer (subject to the terms and conditions of this Agreement and Section
6.5) any Joint Invention, neither Party shall have any obligation to account to
the other for profits, or to obtain any approval of the other Party to license
or exploit any Joint Invention, by reason of joint ownership thereof, and each
Party hereby waives any right it may have under the laws of any jurisdiction to
require any such consent or accounting.  

10.1.3Exceptions.  Notwithstanding Section 10.1.2 and anything to the contrary
set forth in this Agreement, Akcea shall exclusively own any Akcea Invention,
PTC Invention or Joint Invention that would constitute an Akcea Core Technology
Patent Right or Akcea Core Technology Know-How hereunder (regardless of
inventorship by Akcea or PTC) (the “Akcea-Owned Categories”).  PTC, on behalf of
itself and its Affiliates, hereby assigns, and to the extent such present
assignment is not possible, agrees to assign, to Akcea all right, title and
interest in and to such PTC Inventions and Joint Inventions that fall within the
Akcea-Owned Categories, and all intellectual property rights therein, which such
PTC Inventions or Joint Inventions shall thereafter be deemed to be “Akcea Core
Technology Patent Rights” or “Akcea Core Technology Know-How” for purposes of
this Agreement.

38

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

10.2Patent Prosecution.  

10.2.1Akcea Patent Rights.  

(a)Akcea shall be responsible, at its sole cost and expense, and shall have the
exclusive right, but not the obligation, for Prosecuting and Maintaining the
Akcea Core Technology Patent Rights, the Akcea Manufacturing Patent Rights and
the Akcea Product-Specific Patent Rights. In addition, Akcea shall be
responsible, and shall have the exclusive right, but not the obligation, for
conducting any opposition, reexamination request, nullity action, interference,
or other attack upon the validity, title or enforceability of the Akcea Core
Technology Patent Rights, the Akcea Manufacturing Patent Rights and the Akcea
Product-Specific Patent Rights (each, a “Defense Proceeding”) in the Akcea
Territory and the PTC Territory. The cost of any such Defense Proceeding of the
Akcea Product-Specific Patent Rights in the PTC Territory will be shared equally
by Akcea and PTC.

(b)With respect to the PTC Territory, Akcea shall (i) provide PTC with copies of
the text of the applications for any Akcea Product-Specific Patent Right
Covering a Product as soon as practicable but at least [***] before filing,
except for urgent filings, in which case Akcea shall provide copies as soon as
practicable before, simultaneously with or immediately after filing; (ii)
provide PTC with a copy of each submission made to and material document
received from a patent authority, court or other tribunal regarding any such
Akcea Product-Specific Patent Right reasonably promptly after making such filing
or receiving such material document, including a copy of each application as
filed together with notice of its filing date and application number; (iii) keep
PTC advised of the status of all material communications, actual and prospective
filings or submissions regarding any such Akcea Product-Specific Patent Right
and, as soon as practicable except for urgent filings and submissions, give PTC
copies of any such material communications, filings and submissions proposed to
be sent to any patent authority or judicial body; and (iv) consider in good
faith and reasonably incorporate PTC’s comments on the material communications,
filings and submissions for any such Akcea Product-Specific Patent Right.  

(c)Akcea shall notify PTC as to any decision to abandon, to cease Prosecution
and Maintenance of, or not to continue to pay the expenses of Prosecution and
Maintenance of, any such Akcea Product-Specific Patent Right Covering a Product
in any country in the PTC Territory in which it was filed.  Akcea will provide
such notice as soon as practicable prior to any filing or payment due date, or
any other due date that requires action, in connection with such Akcea
Product-Specific Patent Right. Thereafter, PTC may, upon written notice to
Akcea, in Akcea’s name and at PTC’s sole cost and expense, control the
Prosecution and Maintenance of such Akcea Product-Specific Patent Right in the
PTC Territory.

10.2.2PTC Patent Rights.  PTC shall be responsible, at its sole cost and
expense, and shall have the exclusive right, but not the obligation, in the PTC
Territory, (a) for Prosecuting and Maintaining the PTC Product-Specific Patent
Rights, and (b) for conducting Defense Proceedings relating thereto.

39

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

10.2.3Cooperation.  Each Party shall reasonably cooperate with and assist the
other Party in connection with the activities of such Party under this
Section 10.2 upon the reasonable request of the other Party, including by making
scientists and scientific records reasonably available and the execution of all
such documents and instruments and the performance of such acts as may be
reasonably necessary in order to permit the other Party to continue any
Prosecution or Maintenance of such Patent Rights.  

10.3Enforcement and Defense.  

10.3.1Notice.  If any Party learns of an infringement or threatened infringement
by a Third Party with respect to any Akcea Patent Right or PTC Patent Right,
including actual or alleged infringement under 35 USC §271(e)(2) or any foreign
equivalent that is or would be competitive with a Compound or Product
(“Competitive Infringement”), such Party shall promptly notify the other Party
and shall provide such other Party with available evidence of such Competitive
Infringement.

10.3.2Actions.

(a)If any Akcea Product-Specific Patent Right Covering a Product is infringed by
a Third Party in any country in the PTC Territory, then Akcea shall have the
first right, but not the obligation, to institute, prosecute, and control any
action or proceeding with respect to such infringement of such Patent Right, by
counsel of its own choice. If in any such proceeding brought by Akcea, PTC is
required to join for standing purposes or in order for Akcea to commence or
continue any such proceeding, then PTC shall join such proceeding, at Akcea’s
expense, and shall be represented in such proceeding by counsel of PTC’s choice
at Akcea’s expense.

(b)If Akcea does not bring an infringement action pursuant to Section 10.3.2(a)
within [***] after receipt of notice of the existence of an infringement (or in
cases where there is a relevant statutory period during which an infringement
action must be commenced or in which any material rights may be lost that would
expire prior to the expiration of such [***] period, [***] prior to the
expiration of such relevant statutory period), Akcea and PTC shall meet and
discuss Akcea’s reasons for not initiating a lawsuit or otherwise making or
prosecuting a claim.  If after having given due consideration to Akcea’s
reasons, PTC desires to initiate a lawsuit or otherwise make or prosecute a
claim of infringement, PTC shall so notify Akcea and PTC may thereafter
institute, prosecute, and control such action at its sole cost and expense.  If
in any such proceeding Akcea is required to join for standing purposes or in
order for PTC (or an Inbound Licensor) to commence or continue any such
proceeding, then Akcea shall join such proceeding, at PTC’s expense, and shall
be represented in such proceeding by counsel of Akcea’s choice at PTC’s expense.

(c)Any exercise by PTC of the right to bring an infringement action shall be
subject to and consistent with the terms of all applicable In-License
Agreements; provided that, if, under the terms of an applicable In-License
Agreement, Akcea has an applicable enforcement right that it cannot delegate to
PTC then, at PTC’s request and expense, Akcea shall use commercially reasonable
efforts to exercise such rights in such infringement action as directed by PTC.

40

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

(d)The Party initiating the suit shall have the sole and exclusive right to
elect counsel for any suit initiated by it pursuant to this ARTICLE 10; provided
that, with respect to an Akcea Product-Specific Patent Right Covering a Product,
such counsel is reasonably acceptable to the other Party.

(e)Each Party agrees to cooperate fully in any action under this Section 10.3.2
that is controlled by the other Party, including executing legal papers and
cooperating in the prosecution as may be reasonably requested by the controlling
Party, all at the controlling Party’s expense.

(f)PTC shall have the sole right, but not the obligation, to institute,
prosecute and control any action or proceeding with respect to any infringement
of PTC Patent Rights.

(g)Unless otherwise agreed by the Parties in writing, the amount of any recovery
from a proceeding brought under this Section 10.3.2 shall first be applied to
the out-of-pocket costs of such action by the Party prosecuting the applicable
action, and any remaining recovery amount shall be allocated first to the
Inbound Licensor pursuant to the applicable In-License Agreement, if applicable,
and then, of the remaining amount, (i) any recovery for a proceeding brought
with respect to an Akcea Product-Specific Patent Right Covering a Product shall
be shared equally by the Parties, (ii) any recovery for a proceeding brought
with respect to an Akcea Patent Right other than an Akcea Product-Specific
Patent Right Covering a Product shall be retained by Akcea, (iii) any recovery
for a proceeding brought with respect to a PTC Product-Specific Patent Right
shall be shared by the Parties such that PTC will receive [***] percent ([***]%)
of any such recovery and Akcea will receive [***] percent ([***]%) of any such
recovery, and (iv) any recovery for a proceeding brought with respect to a PTC
Patent Right other than a PTC Product-Specific Patent Right shall be retained by
PTC.  If, in connection with a proceeding brought under this Section 10.3.2 with
respect to an Akcea Product-Specific Patent Right Covering a Product, an Inbound
Licensor is entitled to a portion of any recovery that is greater than the
portion of the recovery payable, after costs, to Akcea, the Parties will meet
and agree in good faith on an alternative sharing of such recovery to that set
forth in the immediately preceding sentence that takes into account the amounts
payable to the applicable Inbound Licensor and results in an equitable
allocation of the remaining amounts to PTC and Akcea after payment of such
amounts to the applicable Inbound Licensor.

10.3.3Defense. With respect to any defense or declaratory judgment actions
relating to or other attack upon valid title or enforcement of an Akcea Patent
Right or PTC Patent Right, including any Defense Proceeding but excluding any
Prosecution or Maintenance and any such action or attack is in connection with
any counterclaim brought in actions subject to Section 10.3.2, the Party with
responsibility for the Prosecution and Maintenance of such Patent Right shall
have the first right, but not the obligation, to assume the defense thereof at
its sole cost and expense. With respect to any Defense Proceeding relating to an
Akcea Product-Specific Patent Right Covering a Product, (a) if Akcea defends
such Patent Right, PTC shall have the right, at its sole cost and expense, to
join any such defense with counsel of its choice, and (b) if Akcea declines to
assume the defense of any such Patent Right, then PTC shall have the right, but
not the obligation, to assume the defense thereof at its sole cost and
expense.  Each Party agrees to render such reasonable assistance as the
defending Party may request, at the defending Party’s expense, with respect to
actions brought pursuant to Section 10.3.2.

41

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

10.4Infringement Claimed by Third Parties.

10.4.1If a Third Party commences, or threatens to commence, any proceeding
against a Party alleging infringement of such Third Party’s intellectual
property by the Exploitation by a Party, its Affiliates, subcontractors or
sublicensees of any Compound or Product, the Party against whom such proceeding
is threatened or commenced shall give prompt notice to the other Party.

10.4.2Unless the Party against whom such proceeding is filed seeks
indemnification for a claim covered pursuant to ARTICLE 13, such Party shall
control the defense and settlement of any such proceeding at its own cost.

10.5Marking.  PTC and its Affiliates and Sublicensees shall mark each Product in
such a manner to conform with the patent laws and practice of any country in
which such Product is Manufactured or sold or to which such Product is shipped
to ensure maximum enforceability of Patent Rights in such country.

ARTICLE 11
CONFIDENTIALITY

11.1Confidentiality; Exceptions.  Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing, the Parties agree that the
receiving Party (the “Receiving Party”) shall keep confidential and shall not
publish or otherwise disclose or use for any purpose other than as provided for
in this Agreement any Know-How or other confidential and proprietary information
and materials, patentable or otherwise, in any form (written, oral,
photographic, electronic, magnetic, or otherwise) that is disclosed to it by the
other Party (the “Disclosing Party”), including trade secrets, Know-How,
inventions or discoveries, proprietary information, formulae, processes,
techniques and information relating to the Disclosing Party’s past, present or
future marketing, financial, or Exploitation activities of any product or
potential product or useful technology of the Disclosing Party or the pricing
thereof (collectively, “Confidential Information”), except to the extent that it
can be established by the Receiving Party that such Confidential Information:

11.1.1was in the lawful knowledge and possession of the Receiving Party prior to
the time it was first disclosed to the Receiving Party by the Disclosing Party,
or was otherwise developed independently by the Receiving Party without
reference to any of the Disclosing Party’s Confidential Information, as
evidenced by written records kept in the ordinary course of business, or other
documentary proof of actual use by the Receiving Party;

11.1.2was generally available to the public or otherwise part of the public
domain at the time of its first disclosure to the Receiving Party by the
Disclosing Party;

11.1.3became generally available to the public or otherwise part of the public
domain after its disclosure to the Receiving Party by the Disclosing Party and
other than through any act or omission of the Receiving Party in breach of this
Agreement or the Existing Confidentiality Agreement; or

42

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

11.1.4was disclosed to the Receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others.  

For the avoidance of doubt, any information obtained by Akcea from PTC, either
directly from PTC or by virtue of Akcea’s relationship with Ionis
Pharmaceuticals, that was considered “Confidential Information” as defined by
and pursuant to the Mutual Confidential Disclosure Agreement between Ionis
Pharmaceuticals and PTC, dated November 17, 2017 (and as amended from time to
time), the “Existing Confidentiality Agreement”, as of the Effective Date of
this Agreement shall be considered Confidential Information of PTC under this
Agreement, subject to the provisions of this Article 11.  

11.2Authorized Disclosure.  Except as expressly provided otherwise in this
Agreement, a Receiving Party may use and disclose Confidential Information of
the Disclosing Party as follows:  (a) to the extent required to those of its
employees, agents and representatives who reasonably need to know such
Confidential Information in order to advise or assist the Receiving Party in
connection with the performance of its obligations or rights granted or reserved
in this Agreement and under appropriate confidentiality provisions no less
protective of the Disclosing Party than those set forth in this Agreement; (b)
as required by applicable Law; provided, however, that if a Receiving Party is
required by Law to make any such disclosure of a Disclosing Party’s Confidential
Information it will, except where impracticable, give reasonable advance notice
to the Disclosing Party of such disclosure requirement, limit disclosure to only
the Confidential Information requested to be disclosed and, if requested by the
Disclosing Party, cooperate with the Disclosing Party to secure confidential
treatment of such Confidential Information required to be disclosed; (c) in
communication with existing or prospective investors, lenders, professional
advisors, acquirers, merger partners, subcontractors, licensees or Inbound
Licensors on a need to know basis, in each case under appropriate
confidentiality provisions substantially equivalent to those of this Agreement,
except that with respect to any disclosure to an Inbound Licensor, PTC
acknowledges that the relevant Inbound Licensor is obligated to retain any
information provided to it in confidence only as required pursuant to the terms
of the applicable In-License Agreement; or (d) to the extent mutually agreed to
in writing by the Parties.  The confidentiality and non-use obligations set
forth under this Agreement shall survive the termination or expiration of this
Agreement for a period of [***].

11.3Press Release; Disclosure of Agreement.  

11.3.1On or promptly after the Effective Date, the Parties shall jointly issue a
press release of the execution of this Agreement in the form mutually agreed by
the Parties.  Subject to Sections 11.3.2 and 11.4, neither Party may issue any
subsequent press release or other public disclosure regarding this Agreement or
its terms or the Parties’ activities hereunder, or any results or data arising
hereunder, except (a) with the other Party’s prior consent, or (b) for any
disclosure that is reasonably necessary in that Party’s sole discretion to
comply with applicable securities exchange listing requirements or other
applicable Laws. Each Party shall provide to the other Party a copy of any
public announcement regarding this Agreement or the subject matter hereof
(including any filing with the United States Securities and Exchange Commission
(or any stock exchange, including Nasdaq, or any similar regulatory agency in
any country other than the United

43

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

States)), as practicable under the circumstances, reasonably prior to its
scheduled release.  Each Party shall have the right to expeditiously review and
recommend changes to any such announcement, and, except as otherwise required by
securities exchange listing requirements or applicable Law, the Party whose
announcement has been reviewed shall remove any Confidential Information of the
reviewing Party that the reviewing Party reasonably deems to be inappropriate
for disclosure and shall give due consideration to any reasonable comments by
the reviewing Party relating to such announcement, including the provisions of
this Agreement for which confidential treatment should be sought.  At the
request of either Party, the other Party will reasonably consider in good faith
whether a press release or other public disclosure described in this Section
11.3.1 should be a joint release by both Parties and, in such a case, the
Parties will use good faith efforts to mutually agree on the content of any such
joint release. Notwithstanding the foregoing, to the extent information
regarding this Agreement has already been publicly disclosed, each Party (other
than a Party that had caused such information to become publicly disclosed in
breach of this ARTICLE 11) may subsequently disclose the same information to the
public without the consent of the other Party.  

11.3.2Each Party shall be permitted to disclose the terms of this Agreement, in
each case under appropriate confidentiality provisions substantially equivalent
to those of this Agreement, to any existing or prospective investors, lenders,
professional advisors, acquirers, merger partners, subcontractors, licensees or
Inbound Licensors, except that, with respect to any disclosure to an Inbound
Licensor that is not Ionis Pharmaceuticals, PTC acknowledges that the relevant
Inbound Licensor is obligated to retain any information provided to it in
confidence only as required pursuant to the terms of the applicable In-License
Agreement.

11.3.3If either Party proposes to file with the Securities and Exchange
Commission or the securities regulators of any state or other jurisdiction a
registration statement, periodic report, or any other disclosure document which
describes or refers to this Agreement under the Securities Act of 1933, as
amended, the Securities Exchange Act, of 1934, as amended, or any other
applicable securities Law (collectively, the “Securities Acts”), such Party will
notify the other Party of such intention and will provide such other Party with
a copy of relevant portions of the proposed filing not less than [***] prior to
such filing, and will seek to obtain confidential treatment of any information
concerning the Agreement that such other Party requests be kept confidential
(except to the extent advised by counsel that confidential treatment is not
available for such information), and will only disclose Confidential Information
which it is advised by counsel is legally required to be disclosed.  No such
notice will be required under this Section 11.3.3 if the substance of the
description of or reference to this Agreement contained in the proposed filing
has been included in any previous filing made by either Party hereunder or
otherwise approved by the other Party.  For clarity, the Parties hereby
acknowledge and agree that each Party may file this Agreement under the
Securities Acts in the United States and that the Parties shall each use
reasonable efforts to obtain confidential treatment for mutually agreed upon
portions of this Agreement.

44

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

11.4Publications.  Neither Party nor its Affiliates shall publish or publicly
disclose the scientific results of any of the activities conducted by the other
Party under this Agreement without the prior written consent of the other Party,
except as expressly permitted in this Section 11.4.  The Parties recognize that
it may be useful or required to publish or publicly disclose the results of
Exploitation activities conducted hereunder, and each Party (and its Affiliates
and sublicensees) shall be free to publish or publicly disclose such results,
including on its clinical trials registry or on a government-sponsored database
such as www.clinicaltrials.gov, subject to the prior review by the other Party
for patentability and protection of its Confidential Information as described in
this Section 11.4.  The Party that desires to publish such results shall provide
the other Party with a copy of such proposed abstract, manuscript, or
presentation no less than [***] in the case of abstracts) prior to its intended
submission for publication. The reviewing Party shall respond in writing
promptly and in no event later than [***] in the case of abstracts) after
receipt of the proposed material, with one or more of the
following:  (a) comments on the proposed material, which the publishing Party
shall consider in good faith, (b) a specific statement of concern, based upon
the need to seek patent protection or to block publication if the reviewing
Party determines that the proposed disclosure contains or describes intellectual
property that should be maintained as a trade secret to protect a Compound or a
Product or any Exploitation activities conducted under this Agreement, or (c) an
identification of the reviewing Party’s Confidential Information that is
contained in the material reviewed.  In the event of concern over patent
protection or whether maintaining a trade secret would be a priority, the
publishing Party agrees not to submit such publication or to make such
presentation that contains such information until the reviewing Party is given a
reasonable period of time, and in no event more than [***], to seek patent
protection for any material in such publication or presentation which it
believes is patentable or to resolve any other issues; provided, however, that
the publishing Party shall abandon such proposed publication or presentation if
the reviewing Party reasonably determines in good faith that maintaining such
information as a trade secret is a commercially-reasonable priority. Any
Confidential Information of the reviewing Party shall, if requested by the
reviewing Party, be removed.  

11.5Remedies.  Each Party shall be entitled to seek, in addition to any other
right or remedy it may have, at Law or in equity, a temporary injunction,
without the posting of any bond or other security, enjoining or restraining the
other Party from any violation or threatened violation of this ARTICLE 11.  

11.6Acknowledgment. PTC will acknowledge in any press release, public
presentation, or publication regarding a Product and intended for or reasonably
likely to be the subject of broad distribution that such Product is under
license from Akcea and Akcea’s stock ticker symbol (e.g., NASDAQ: AKCA). Akcea
and Ionis may include any Product in any description of Akcea’s and Ionis' drug
pipeline. To the extent permitted by Applicable Law, PTC will include the words
“Discovered and developed by Ionis Pharmaceuticals and under license from Akcea
Therapeutics” in relevant scientific, medical and other Product-related
communications to the extent such communications address the research, discovery
or commercialization of a Product. Notwithstanding the foregoing, PTC shall have
no obligation to include such attribution language in any of the following: (a)
communications or materials where such inclusion would be prohibited by
Applicable Law or applicable Third Party institutional, corporate, or other
policies; (b) communications that PTC does not control, such as publications
with non-PTC lead authors; or (c) materials primarily focused on or directed to
patients, or other materials in which PTC branding is not prominently featured,
provided that, in each case, PTC will use reasonable efforts to have such
attribution language included in any such communication, consistent with the
efforts that PTC uses to have statements regarding its own contributions to the
Product included in such communication.

45

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

 

ARTICLE 12
REPRESENTATIONS AND WARRANTIES

12.1Representations and Warranties of Both Parties.  Each Party hereby
represents and warrants to the other Party, as of the Effective Date, that:

12.1.1such Party is duly organized, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation and has full corporate power
and authority to enter into this Agreement and to carry out the provisions
hereof;

12.1.2such Party has taken all necessary action on its part to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder;

12.1.3this Agreement has been duly executed and delivered on behalf of such
Party, and constitutes a legal, valid, binding obligation, enforceable against
it in accordance with the terms hereof;

12.1.4the execution, delivery and performance of this Agreement by such Party
does not conflict with any agreement or any provision thereof, or any instrument
or understanding, oral or written, to which it is a party or by which it is
bound, nor violate any law or regulation of any court, governmental body or
administrative or other agency having jurisdiction over such Party;

12.1.5no government authorization, consent, approval, license, exemption of or
filing or registration with any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, under any
applicable Laws currently in effect, is or will be necessary for, or in
connection with, the transaction contemplated by this Agreement or any other
agreement or instrument executed in connection herewith, or for the performance
by it of its obligations under this Agreement and such other agreements, except
as may be required to conduct Clinical Trials, to Manufacture Compounds or
Products, or to seek or obtain Regulatory Approvals; and

12.1.6Such Party is not debarred under the United States Federal Food, Drug and
Cosmetic Act or comparable Applicable Laws and it does not, and will not during
the Term, employ or use the services of any person or entity that is debarred,
in connection with the Development, Manufacture or Commercialization of the
Products.  If either Party becomes aware of the debarment or threatened
debarment of any person or entity providing services to such Party, including
the Party itself and its Affiliates or Sublicensees, which directly or
indirectly relate to activities under this Agreement, the other Party will be
immediately notified in writing.

12.2Representations, Warranties and Covenants, as applicable, of Akcea.  Akcea
hereby represents, warrants, and covenants to PTC, as of the Effective Date
that:

46

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

12.2.1Akcea has all rights, authorizations and consents necessary to grant all
rights and licenses it purports to grant to PTC with respect to the Akcea IP
under this Agreement, and has obtained the prior written consent of Ionis
Pharmaceuticals as required under the Ionis Pharmaceuticals/Akcea License
Agreements with respect to the grant of such rights and licenses.

12.2.2It has sufficient legal or beneficial title and ownership or right to
license (or sublicense as the case may be) with respect to the Akcea IP as is
necessary to fulfill its obligations under this Agreement and to grant the
licenses (or sublicenses as the case may be) to PTC pursuant to this Agreement.

12.2.3To the best of its knowledge, no actions, suits, claims, disputes, or
proceedings concerning the Akcea IP licensed hereunder are currently pending or
are threatened in writing, that if determined adversely to Akcea or Ionis
Pharmaceuticals, as applicable, would have an adverse effect on Akcea’s ability
to grant the licenses (or sublicenses as the case may be) to PTC, or perform its
obligations, under this Agreement, or that would have an adverse effect on or
would impair PTC’s right to practice under the licenses (or sublicenses as the
case may be) granted under this Agreement by Akcea to PTC.

12.2.4All employees and contractors of Akcea and Ionis Pharmaceuticals, as
applicable, that are inventors of any of the inventions claimed in the Akcea
Patent Rights and that have performed Development or Manufacturing activities on
behalf of Akcea or Ionis Pharmaceuticals or their respective Affiliates, as
applicable, have entered into written agreements pursuant to which such Persons
are obligated to assign all rights, title, and interests in and to any such
inventions developed by them, whether or not patentable, to Akcea, Ionis
Pharmaceuticals or such Affiliate, respectively, as the sole owner thereof.

12.2.5To the best of its knowledge, there are no additional licenses (beyond
those granted to PTC under this Agreement) under any intellectual property owned
or Controlled by Akcea, Ionis Pharmaceuticals or their respective Affiliates
that would be required in order for PTC to Develop, Manufacture, or
Commercialize the Products in the PTC Territory.

12.2.6The Akcea IP constitutes all of the Patent Rights and Know-How Controlled
by Akcea that are necessary to Develop, Manufacture, and Commercialize the
Compounds and the Products as contemplated under this Agreement. Neither Akcea
nor Ionis Pharmaceuticals has previously assigned, transferred, conveyed, or
otherwise encumbered its rights, title, or interests in or to the Akcea IP in a
manner that conflicts with any rights granted to PTC hereunder with respect to
the Products.

12.2.7Schedule 1.4 (Akcea Core Technology Patent Rights), Schedule 1.8 (Akcea
Manufacturing Patent Rights ), and Schedule 1.13 (Akcea Product-Specific Patent
Rights), set forth true, correct, and complete lists of all Akcea Core
Technology Patent Rights, all Akcea Product-Specific Patent Rights, and Akcea
Manufacturing Patent Rights, respectively, and indicates whether each such
Patent Right is owned by Akcea or licensed by Akcea from a Third Party and if
so, identifies the licensor or sublicensor from which the Patent Right is
licensed. Akcea Controls such Patent Rights and is entitled to grant all rights
and licenses (or sublicenses, as the case may be) under such Patent Rights that
it purports to grant to Akcea under this Agreement.

47

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

12.2.8To the best of its knowledge, (i) there is no fact or circumstance known
by Akcea that would cause Akcea to reasonably conclude that any Akcea Patent
Right is invalid or unenforceable; (ii) there is no fact or circumstance known
by Akcea that would cause Akcea to reasonably conclude the inventorship of each
Akcea Patent Right is not properly identified on each patent; and (iii) all
official fees, maintenance fees, and annuities for the Akcea Patent Rights have
been paid and all administrative procedures with governmental agencies have been
completed. None of the Akcea Patent Rights is currently involved in any
interference, reissue, re-examination, inter partes review, cancellation, or
opposition proceeding and neither Akcea, Ionis Pharmaceuticals nor any of their
respective Affiliates, has received any written notice from any Person or has
knowledge of such actual or threatened proceeding.

12.2.9Akcea has set forth on Schedule 1.39 (Existing In-License Agreements) a
true, correct, and complete lists of all agreements pursuant to which a Third
Party has granted Akcea a license under any Know-How or Patent Rights that is
necessary to Develop, Manufacture, or Commercialize the Compounds or the
Products in the Territory, and all such Patents and Know-How are Controlled by
Akcea and included in the Akcea IP. All Existing In-License Agreements are in
full force and effect, and Akcea has provided PTC with true and complete copies
of each such Existing In-License Agreements and all amendments thereto. Neither
Akcea nor, to the best its knowledge, the counterparty to an Existing In-License
Agreement is in default with respect to a material obligation under such
Existing In-License Agreement, and neither such party has claimed or has grounds
upon which to claim that the other party is in default with respect to a
material obligation under any Existing In-License Agreement.

12.2.10To the best of its knowledge, (i) no issued patent owned by a Third Party
will be infringed by the Development, Manufacture (as manufactured by Akcea,
Ionis Pharmaceuticals or their respective contract manufacturing organizations
(CMOs)), or Commercialization of the Compounds and Products as contemplated by
this Agreement in the Territory, and (ii) Akcea, Ionis Pharmaceuticals and their
respective Affiliates have not misappropriated any Third Party’s Know-How in the
course of the Development and Manufacture of the Compounds or the Products.  

12.2.11 All Regulatory Approval Applications, and other material regulatory
submissions made with any Regulatory Authority relating to the Development,
Manufacture, marketing, distribution, or sale of the Products have been provided
to PTC in an appropriate electronic format prior to the Effective Date. Except
as otherwise disclosed by Akcea to PTC via the electronic data room hosted in
connection with the transactions contemplated hereunder, neither Akcea, Ionis
Pharmaceuticals nor any of their respective Affiliates or licensees has received
any written notice or allegation from any Regulatory Authority regarding (i) any
actual, alleged, possible, or potential violation of or failure to comply with
any Applicable Law, or (ii) any actual, proposed, or potential revocation,
withdrawal, suspension, cancellation, termination, or modification of any
regulatory filing for the Products, and to Akcea’s knowledge there is no
reasonable basis for any such notice or allegation.

48

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

12.2.12 All Development of the Compounds and the Products has been conducted, in
all material respects, in accordance with all applicable Law. There is no legal
proceeding pending or, to Akcea’ knowledge, threatened, by any Regulatory
Authority to suspend, investigate, or terminate Development of any Compound or
Product.

12.2.13 To the best of Akcea’s knowledge, true, complete and correct copies of
all material information with respect to the safety and efficacy of the
Compounds and/or the Products have been provided to PTC.

12.3Covenants of Akcea.  From and after the Effective Date through the
expiration or earlier termination of this Agreement, Akcea hereby covenants to
PTC that, except as expressly permitted under this Agreement:

12.3.1Updates to Schedules. Upon PTC’s reasonable written request (such request
not to be submitted to Akcea more than [***]), Akcea will promptly update
Schedule 1.4 (Akcea Core Technology Patent Rights), Schedule 1.8 (Akcea
Manufacturing Patent Rights) and Schedule 1.13 (Akcea Product-Specific Patent
Rights), and submit such amended Schedules to PTC.

12.3.2In-Licenses.  Akcea and its Affiliates, as applicable, will at all times
have obtained the necessary consents from the Inbound Licensors under the
In-License Agreements to enter into this Agreement and to grant the licenses to
PTC hereunder, and shall provide to PTC, upon PTC’s request, written evidence of
same.  Akcea will not, and will cause its Affiliates not to amend, modify,
terminate, or waive any rights under any Existing In-License Agreement or Future
In-License Agreement in a manner that would adversely affect PTC’s rights or
obligations under this Agreement without PTC’s prior written consent.  Akcea
will not, and will cause its Affiliates not to, commit any acts or permit the
occurrence of any omissions that would cause or result in the termination of any
Existing In-License Agreement or Future In-License Agreement in its entirety or
with respect to any rights under such agreement for which such termination would
adversely affect PTC’s rights or obligations under this Agreement. Akcea will
notify PTC in writing within [***] after any such termination of any Existing
In-License Agreement or Future In-License Agreement.

12.3.3Conflicting Agreements.  Akcea will not enter into any agreement or other
obligation with any Third Party, or amend an existing agreement with a Third
Party, in each case, that restricts, limits, encumbers, or conflicts with the
rights granted to PTC under this Agreement.

12.3.4Assignment of Inventions.  Akcea shall ensure that all employees and
contractors of Akcea and/or Ionis Pharmaceuticals performing Development
activities under the Ionis Pharmaceuticals/Akcea License Agreements or this
Agreement on behalf of PTC will be obligated to assign all rights, title, and
interests in and to any inventions developed by them, whether or not patentable,
to Akcea, Ionis Pharmaceuticals or such Affiliate, respectively, as the sole
owner thereof.

49

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

12.4Covenants of PTC. From and after the Effective Date through the expiration
or earlier termination of this Agreement, PTC hereby covenants to Akcea that,
except as expressly permitted under this Agreement, PTC shall ensure that all
employees and contractors of PTC performing Development or Commercial activities
under this Agreement on behalf of PTC will be obligated to assign all rights,
title, and interests in and to any inventions developed by them, whether or not
patentable, to PTC or its Affiliate, respectively, as the sole owner thereof.

12.5Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY KIND,
EITHER EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY THAT ANY PATENTS ARE VALID OR
ENFORCEABLE, AND EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT.  

ARTICLE 13
INDEMNIFICATION; INSURANCE

13.1Indemnification by PTC.  PTC shall defend, and indemnify and hold harmless,
Akcea and its Affiliates and their respective directors, officers, employees,
subcontractors, agents and representatives (collectively, the “Akcea Indemnified
Parties”), from and against any and all liabilities, damages, losses, costs and
expenses, including the reasonable fees of attorneys (collectively, “Losses”),
to the extent arising out of or resulting from any Third Party suits, claims,
actions, proceedings or demands (“Third Party Claims”) to the extent based upon:

13.1.1any breach of any representation, warranty or covenant made by PTC in this
Agreement;

13.1.2the Development, Manufacture, Commercialization or other Exploitation of a
Compound or Product by PTC or its Affiliates or its Sublicensees in the PTC
Territory; or

13.1.3the gross negligence, recklessness, or willful misconduct by PTC or any of
the PTC Indemnified Parties;

provided that, in the case of each of Sections 13.1.1-13.1.3 above, PTC shall
not be obliged to so defend, and indemnify and hold harmless, the Akcea
Indemnified Parties for any Claims to the extent that Akcea has an obligation to
indemnify the PTC Indemnified Parties under Section 13.2.

13.2Indemnification by Akcea.  Akcea shall defend, and indemnify and hold
harmless, PTC and its Affiliates and Sublicensees and their respective
directors, officers, employees, subcontractors, agents and representatives
(collectively, the “PTC Indemnified Parties”), from and against any and all
Losses, to the extent arising out of or resulting from any Third Party Claims to
the extent based upon:

13.2.1any breach of any representation, warranty or covenant made by Akcea in
this Agreement;

50

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

13.2.2the Development, Manufacture, Commercialization or other Exploitation of a
Compound or Product by Akcea, Ionis Pharmaceuticals or their respective
Affiliates or Sublicensees; or

13.2.3the gross negligence, recklessness, or willful misconduct by Akcea or any
of the Akcea Indemnified Parties;

provided that, in the case of each of Sections 13.2.1-13.2.3 above, Akcea shall
not be obliged to so defend, and indemnify and hold harmless, the PTC
Indemnified Parties for any Claims to the extent that PTC has an obligation to
indemnify the Akcea Indemnified Parties under Section 13.1.

13.3Procedure.  A Person entitled to indemnification under this ARTICLE 13 (an
“Indemnified Party”) shall give prompt written notification to the Person from
whom indemnification is sought (the “Indemnifying Party”) of the commencement of
any Third Party Claim for which indemnification may be sought or, if earlier,
upon the assertion of any such Third Party Claim (it being understood and
agreed, however, that the failure by an Indemnified Party to give notice of a
Third Party Claim as provided in this Section 13.3 shall not relieve the
Indemnifying Party of its indemnification obligation under this Agreement except
and only to the extent that such Indemnifying Party is actually damaged as a
result of such failure to give notice).  Within [***] after delivery of such
notification, the Indemnifying Party may, upon written notice thereof to the
Indemnified Party, assume control of the defense of such Third Party Claim with
counsel reasonably satisfactory to the Indemnified Party. If the Indemnifying
Party does not assume control of such defense, the Indemnified Party shall
control such defense and, without limiting the Indemnifying Party’s
indemnification obligations, the Indemnifying Party shall reimburse the
Indemnified Party for all costs and expenses, including attorney fees, incurred
by the Indemnified Party in defending itself within [***] after receipt of any
invoice therefor from the Indemnified Party. The Party not controlling such
defense may participate therein at its own expense; provided that, if the
Indemnifying Party assumes control of such defense and the Indemnified Party in
good faith concludes, based on advice from counsel, that the Indemnifying Party
and the Indemnified Party have conflicting interests with respect to such Third
Party Claim, the Indemnifying Party shall be responsible for the reasonable fees
and expenses of counsel to the Indemnified Party in connection therewith.  The
Party controlling such defense shall keep the other Party advised of the status
of such Third Party Claim and the defense thereof and shall consider
recommendations made by the other Party with respect thereto.  The Indemnified
Party shall not agree to any settlement of such Third Party Claim without the
prior written consent of the Indemnifying Party, which shall not be unreasonably
withheld, delayed or conditioned. The Indemnifying Party shall not, without the
prior written consent of the Indemnified Party, agree to any settlement of such
Third Party Claim or consent to any judgment in respect thereof that does not
include a complete and unconditional release of the Indemnified Party from all
liability with respect thereto, that imposes any liability or obligation on the
Indemnified Party or that acknowledges fault by the Indemnified Party.

13.4Insurance.  Each Party shall maintain, at its own cost, insurance against
liability and other risks associated with its activities and obligations under
this Agreement, including its Development, Manufacturing, Commercialization and
other Exploitation activities, as applicable, and its indemnification
obligations hereunder, in such amounts, subject to such deductibles and on such
terms as are reasonable for a company such as such Party for the activities to
be conducted by it under this Agreement.  Each Party shall promptly furnish to
the other Party evidence of such insurance upon request.  

51

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

13.5Limitation of Liability.  EXCEPT FOR (A) A BREACH OF SECTION 7.1.1, (B) A
BREACH OF ARTICLE 11, (C) CLAIMS OF A THIRD PARTY THAT ARE SUBJECT TO
INDEMNIFICATION UNDER THIS ARTICLE 13, OR (D) A BREACH OF SECTION 14.3.1,
NEITHER AKCEA NOR PTC, NOR ANY OF THEIR RESPECTIVE AFFILIATES, LICENSORS,
LICENSEES OR SUBLICENSEES, WILL BE LIABLE TO THE OTHER PARTY, ITS AFFILIATES OR
SUBLICENSEES FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR PUNITIVE
DAMAGES OR LOST PROFITS OR ROYALTIES, LOST DATA OR COST OF PROCUREMENT OF
SUBSTITUTE GOODS OR SERVICES, WHETHER LIABILITY IS ASSERTED IN CONTRACT, TORT
(INCLUDING NEGLIGENCE AND STRICT PRODUCT LIABILITY), INDEMNITY OR CONTRIBUTION,
AND IRRESPECTIVE OF WHETHER THAT PARTY OR ANY REPRESENTATIVE OF THAT PARTY HAS
BEEN ADVISED OF, OR OTHERWISE MIGHT HAVE ANTICIPATED THE POSSIBILITY OF, ANY
SUCH LOSS OR DAMAGE.  

ARTICLE 14
TERM AND TERMINATION

14.1Term.  This Agreement shall commence as of the Effective Date and, unless
terminated earlier, this Agreement shall continue in full force and effect until
the expiration of the last to expire Royalty Term with respect to all Products
in all countries in the PTC Territory (the “Term”).

14.2Termination.  This Agreement may be terminated at any time upon written
notice by either Party if the other Party is in material breach of its
obligations hereunder and has not cured such breach within thirty (30) days in
the case of a payment breach, or within sixty (60) days in the case of all other
breaches, after the non-breaching Party has provided written notice to the
breaching Party of such breach.   

14.3Effects of Termination. Without limiting any other legal or equitable
remedies that either Party may have, if this Agreement expires or is terminated
for any reason then the following shall occur:

14.3.1the license grants to PTC shall terminate immediately, and PTC, its
Affiliates and Sublicensees will cease selling the applicable Products;
provided, however, that (i) PTC may sell existing inventory for up to [***], and
(ii) Akcea may elect in its sole discretion to have PTC continue to sell the
applicable Products as part of any orderly transition of contemplated by the
provisions of this Section 14.3;

14.3.2PTC shall, and hereby does, grant to Akcea a perpetual, irrevocable,
transferable, sublicensable (through multiple tiers) license under the PTC IP to
Exploit Compounds and Products in the PTC Territory; such license shall be
exclusive with respect to the PTC Product-Specific IP and nonexclusive with
respect to the PTC Background Know-How and the PTC Background Patent Rights, and
shall be royalty-free and fully-paid-up with respect to any Compound or Product;

52

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

14.3.3if Akcea so requests, and to the extent permitted under the relevant
agreement at the time of termination, PTC shall transfer to Akcea any agreements
between PTC or any of its Affiliates, on the one hand, and any Affiliate or
Third Party, on the other hand, to the extent relating to the Exploitation of
any Compound or Product in the Territory to which PTC or any of its Affiliates
is a party, subject to any required consents of such Third Party, which PTC
shall use commercially reasonable efforts to obtain promptly;

14.3.4PTC shall provide to Akcea a fair and accurate description of the status
of the Exploitation of such Compounds and Products in the Territory through the
effective date of termination or expiration;

14.3.5PTC shall promptly transfer to Akcea or Akcea’s designee (i) possession
and ownership of all Regulatory Filings, Regulatory Approvals and pricing and
reimbursement approvals relating to the Exploitation of the Compounds and
Products, (ii) copies of all data, reports, records and materials, and other
sales and marketing related information in PTC’s possession or Control to the
extent that such data, reports, records, materials or other information relate
to the Exploitation of any of such Compounds and Products, including all
non-clinical and clinical data relating to any of such Compounds and Products,
and customer lists and customer contact information and all adverse event or
other safety data in the possession or Control of PTC, any of its Affiliates or
any Sublicensee; provided that PTC shall use commercially reasonable efforts to
obtain for Akcea the right to access all such data, reports, records, materials,
and other sales and marketing related information, and (iii) all records and
materials containing Confidential Information of Akcea. PTC shall further
appoint, and ensure that its Affiliates and the Sublicensees appoint, Akcea as
the agent for PTC, its Affiliates and the Sublicensees for all matters relating
to such Products and Compounds involving Regulatory Authorities in the Territory
until all Regulatory Approvals and other Regulatory Filings have been
transferred to Akcea or its designee;

14.3.6if the effective date of termination or expiration is after the First
Commercial Sale of a Product in any country in the PTC Territory, then PTC shall
appoint Akcea or its designee as the exclusive distributor of the Product in the
Territory and grant Akcea the right to appoint sub-distributors, until such time
as all Regulatory Approvals and pricing and reimbursement approvals in the
Territory have been transferred to Akcea or its designee;

14.3.7PTC shall promptly transfer and assign to Akcea all of PTC’s, its
Affiliates’ and any Sublicensee’s rights, title and interests in and to all
Product Trademarks used in the Commercialization of such Compounds and Products
(but not any house marks of such Person or any trademark containing the word
“PTC” owned by PTC or any of its Affiliates or any Sublicensee);

14.3.8PTC shall, upon Akcea’s written request, transfer to Akcea any inventory
of such Compounds and Products owned or controlled by PTC, any of its Affiliates
or any Sublicensee as of the termination date at the actual price paid by PTC,
such Affiliate or such Sublicensee for such supply;

14.3.9PTC shall provide any other assistance reasonably requested by Akcea for
the purpose of allowing Akcea or its designee to proceed expeditiously with the
Exploitation of the Compounds and Products in the Territory; and

53

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

14.3.10 PTC shall, and shall ensure that its Affiliates and the Sublicensees
shall, execute all documents and take all such further actions as may be
reasonably requested by Akcea in order to give effect to the foregoing clauses.

14.4Accrued Rights; Surviving Provisions of the Agreement.  

14.4.1Termination or expiration of this Agreement for any reason shall be
without prejudice to any rights that shall have accrued to the benefit of any
Party prior to such termination or expiration, including the payment obligations
under ARTICLE 9 hereof, and any and all damages or remedies arising from any
breach hereunder.  Such termination or expiration shall not relieve any Party
from obligations which are expressly indicated to survive expiration or
termination of this Agreement.  

14.4.2The provisions of ARTICLE 1 (Definitions), ARTICLE 11 (Confidentiality),
ARTICLE 13 (Indemnification; Insurance), ARTICLE 14 (Term and Termination) and
ARTICLE 15 (Miscellaneous) and Section 6.3 (Effect of Termination on
Sublicenses), Section 6.5 (Licenses to Akcea), Section 6.6 (No Other Rights),
Section 6.7 (Section 365(n) of the Bankruptcy Code), Section 9.8 (Accounting),
Section 9.10 (Taxes), Section 9.11 (Currency Exchange), Section 10.1 (Ownership
of Inventions: Disclosure), and Section 12.5 (Disclaimer) shall survive the
termination of this Agreement in its entirety or expiration of this Agreement
for any reason, in accordance with their respective terms and conditions, and
for the duration stated, and where no duration is stated, shall survive
indefinitely.

ARTICLE 15
MISCELLANEOUS

15.1Governing Law.  This Agreement and any dispute arising from the performance
or breach hereof shall be governed by and construed and enforced in accordance
with the Laws of the State of New York without reference to conflicts of laws
principles; provided that with respect to matters involving the enforcement of
intellectual property rights, the Laws of the applicable country shall apply.
The provisions of the United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement or any subject
matter hereof.

15.2Dispute Resolution. The Parties agree to attempt in good faith to promptly
resolve any dispute, controversy, or claim (“Dispute”) arising out of or
relating to this Agreement through negotiations between the Parties before
resorting to other remedies available to them.  If the Parties are unable to
resolve the Dispute and any Party wishes to pursue its rights relating to such
Dispute, then, except as otherwise expressly provided in this Agreement, the
relevant Party shall first submit the dispute to mediation within [***] after
written notice by one Party to the other demanding non-binding mediation. Each
of the Parties hereby agrees that any mediation shall be handled by a mediator
appointed by Judicial Arbitration and Mediation Services, Inc. (“JAMS”) in New
York, New York, United States. All parties to any mediated Dispute shall share
the costs of the mediation equally, except that each party to the Dispute shall
bear its own costs and expenses, including attorney’s fees, witness fees, travel
expenses, and preparation costs. If the Dispute is not resolved through
mediation, the Dispute shall be submitted to arbitration in New York, New York
by a single arbitrator; provided, that if any Party that is a party to the
Dispute cannot agree on a single arbitrator within [***] of the submission to
arbitration, the matter shall be submitted to JAMS in

54

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

New York, New York for arbitration before a single arbitrator from the JAMS
list, and pursuant to the JAMS Comprehensive Arbitration Rules and Procedures.
All parties to any arbitrated Dispute shall share the costs of the arbitration
equally, except that a party to the Dispute shall bear its own costs and
expenses, including attorney’s fees, witness fees, travel expenses, and
preparation costs. Every aspect of the arbitration, including the award, shall
be treated as confidential information. The arbitrator’s award shall be final
and binding upon the Parties that are party to the Dispute, and judgment upon
the award may be entered in any state or federal court of competent jurisdiction
in New York State, or application may be made to such court for a judicial
acceptance of the award and an enforcement as the law of such jurisdiction may
require or allow. Nothing herein shall restrict the ability of any Party to
provide factual testimony during such proceedings. Notwithstanding the
foregoing, any Party may seek an injunction or other equitable relief pending
arbitration from any federal or state court of competent jurisdiction in New
York State. The forbearance to enforce an agreement to arbitrate shall not
constitute a waiver of any rights under this Agreement except to the extent
stated in this Agreement.

15.3Assignment.  

15.3.1This Agreement may not be assigned or otherwise transferred, nor may any
right or obligation hereunder be assigned or transferred, by either Party
without the written consent of the other Party; provided, however, that either
Party may, without the other Party’s written consent, assign this Agreement and
its rights and obligations hereunder in whole or in part to (a) an Affiliate; or
(b) the Acquirer in the context of a Change of Control; provided, further if PTC
transfers or assigns this Agreement to one of its Affiliates that is
incorporated in a jurisdiction that does not have a Bilateral Income Tax Treaty
with the United States or in a jurisdiction where a Bilateral Income Tax Treaty
requires withholding taxes on any payment described in this Agreement, then PTC
(or such Affiliate), will increase (i.e., “gross up”) any payment due Akcea
under ARTICLE 9 for the Incremental Tax Cost such that Akcea receives the amount
Akcea would have otherwise received under ARTICLE 9 but for PTC’s transfer or
assignment. Any purported assignment in violation of this Section 15.3.1 shall
be void.

The “Incremental Tax Cost” will equal the amount of IRC Sec 901 (or successor
provision) taxes withheld under ARTICLE 9 in each year in which such tax is paid
and Akcea cannot obtain a corresponding cash benefit from the foreign tax
credit, grossed up by the applicable withholding tax rate based on a payment to
a United States Person (unless the actual applicable treaty is lower, in which
case the lower withholding tax rate will be used) to equal the pre withholding
tax payment.

To the extent Akcea utilizes a [***] in any year, Akcea will [***] PTC an amount
equal to (i) [***]% of the [***] or (ii) [***] Akcea resulting from the [***],
which [***] will be calculated as the [***]. To assist PTC in determining when a
[***] from Akcea pursuant to the foregoing sentence, beginning with the first
Annual tax return for the year in which PTC [***] (i.e., “[***]”) payment under
this Section 15.3.1, and each year thereafter (including, for clarity, all years
in which Akcea [***] or [***]), Akcea will provide PTC with Akcea’s Annual tax
returns (federal and state) and, in years in which Akcea utilizes the [***],
supporting documentation for such [***]. Notwithstanding the foregoing, if any
increase in the applicable withholding tax is in any way a result of the
transfer or assignment by Akcea of any intellectual property or a portion of the
rights under this license outside of the United States, PTC will not be
obligated to [***] any [***] to the extent such transfer or assignment by Akcea
caused such increase in the withholding tax.

55

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

15.3.2In the case of PTC, an Acquirer of PTC must certify to Akcea within [***]
after the closing date of the Change of Control transaction, its intent to
continue the Commercialization of the Compounds and the Products in accordance
with the PTC Commercialization Plan.  In the case of Akcea, an Acquirer of Akcea
must certify to PTC within [***] after the closing date of the Change of Control
transaction, its intent to continue the Commercialization of the Compounds and
the Products in accordance with the then-current commercialization plan under
the Ionis Pharmaceuticals/Akcea License Agreements. The Acquirer and the other
Party may enter into a written agreement containing additional provisions to
ensure that such Change of Control does not delay the receipt of Regulatory
Approval or Commercialization of the Compounds and the Products in the PTC
Territory.

15.3.3Each Party agrees that, notwithstanding any provision of this Agreement to
the contrary, if a Party undergoes a Change of Control, no Patent Right,
Know-How or other intellectual property or other proprietary rights that were
not Controlled prior to such Change of Control by such Party or by any of its
Affiliates who were its Affiliates prior to such Change of Control (such Party’s
“Pre-Existing Affiliates”) will be deemed Controlled by such Party or its
Affiliates for purposes of this Agreement after such Change of Control.

15.3.4No Reach-Through. Notwithstanding anything to the contrary set forth
herein, but subject to the Exclusive License and the reserved rights under
Sections 6.1 and 6.5, (a) in the event of a Change of Control of a Party, this
Agreement shall not be deemed to prevent or prohibit the Acquirer or any of its
Affiliates (other than such Party and its Pre-Existing Affiliates) from
Exploiting any compounds or products in the PTC Territory (other than the Party
and its Pre-Existing Affiliates) or granting any Third Party any right or
licenses to do so; and (b) in the event that Akcea acquires (whether by way of
merger, acquisition, purchase of all or substantially all of the relevant
business or assets, or otherwise) a Third Party (the “Acquired Third Party”),
this Agreement shall not be deemed to prevent or prohibit the Acquired Third
Party from Exploiting any compounds or products in the PTC Territory or from
granting any Third Party any right or license to do so.

15.4Performance by Affiliates.  Each Party hereby acknowledges and agrees that
it shall be responsible for the full and timely performance as and when due
under, and observance of all the covenants, terms, conditions and agreements set
forth in this, Agreement by its Affiliate(s).  

15.5Force Majeure.  No Party shall be held liable or responsible to the other
Party nor be deemed to be in default under, or in breach of any provision of,
this Agreement for failure or delay in fulfilling or performing any obligation
(other than a payment obligation) of this Agreement when such failure or delay
is due to force majeure.  For purposes of this Agreement, force majeure is
defined as any cause beyond the control of the affected Party and without the
fault or negligence of such Party, which may include acts of God; material
changes in Law; war; civil commotion; destruction of production facilities or
materials by fire, flood, earthquake, explosion or storm; labor disturbances;
epidemic; and failure of public utilities or common carriers.  In such event the
Party affected by such force majeure shall immediately notify the other Party of
such inability and of the period for which such inability is expected to
continue.  The Party giving such notice shall thereupon be excused from such of
its obligations under this Agreement as it is thereby disabled from performing
for so long as it is so disabled for up to a maximum of [***], after which time
the Parties shall promptly meet to discuss in good faith how to best proceed in
a manner that maintains and abides by the Agreement.  To the extent possible,
each Party shall use reasonable efforts to minimize the duration of any force
majeure.  

56

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

15.6Notices.  Any notice or request required or permitted to be given under or
in connection with this Agreement shall be deemed to have been sufficiently
given if in writing and personally delivered or sent by certified mail (return
receipt requested), facsimile transmission (receipt verified), or overnight
express courier service (signature required), prepaid, to the Party for which
such notice is intended, at the address set forth for such Party below:

If to PTC,

 

addressed to:

PTC Therapeutics International Limited

5th Floor

3 Grand Canal Plaza

Grand Canal Street Upper

Dublin 4

D04 EE70

Attention:  Legal Department

Telephone: + 353-1-906-8700

Email: [***]

 

with a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

7 World Trade Center

250 Greenwich Street

New York, NY 10007

Attention:  Steven D. Singer

Telephone: 212-295-6307

Facsimile: 212-230-8888

If to Akcea,

 

addressed to:

Akcea Therapeutics, Inc.

22 Boston Wharf Road

Boston, Massachusetts 02210

Attention: Chief Executive Officer

Telephone: 617-217-0202

Facsimile: [***]

 

with a copy to:

Akcea Therapeutics, Inc.

22 Boston Wharf Road

57

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

Boston, Massachusetts 02210

Attention: Vice President, Legal

Telephone: [***]

Email: [***]

or to such other address for such Party as it shall have specified by like
notice to the other Party, provided that notices of a change of address shall be
effective only upon receipt thereof.  If delivered personally or by facsimile
transmission, the date of delivery shall be deemed to be the date on which such
notice or request was given.  If sent by overnight express courier service, the
date of delivery shall be deemed to be the next Business Day after such notice
or request was deposited with such service.  If sent by certified mail, the date
of delivery shall be deemed to be the third (3rd) Business Day after such notice
or request was deposited with the U.S. Postal Service.  

15.7Export Clause.  Each Party acknowledges that the Laws of the United States
restrict the export and re-export of commodities and technical data of United
States origin. Each Party agrees that it will not export or re-export restricted
commodities or the technical data of the other Party in any form without the
appropriate United States and foreign government licenses.  

15.8Waiver.  Neither Party may waive or release any of its rights or interests
in this Agreement except in writing.  The failure of either Party to assert a
right hereunder or to insist upon compliance with any term of this Agreement
shall not constitute a waiver of that right or excuse a similar subsequent
failure to perform any such term or condition.  No waiver by either Party of any
condition or term in any one or more instances shall be construed as a
continuing waiver of such condition or term or of another condition or term
except to the extent set forth in writing.  

15.9Severability.  If any provision hereof should be invalid, illegal or
unenforceable in any jurisdiction, the Parties shall negotiate in good faith a
valid, legal and enforceable substitute provision that most nearly reflects the
original intent of the Parties and all other provisions hereof shall remain in
full force and effect in such jurisdiction and shall be liberally construed in
order to carry out the intentions of the Parties as nearly as may be
possible.  Such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.  

15.10Entire Agreement. This Agreement, together with the Schedules hereto, set
forth all the covenants, promises, agreements, warranties, representations,
conditions and understandings between the Parties and supersede and terminate
all prior agreements and understanding between the Parties. In particular, and
without limitation, this Agreement supersedes and replaces any and all term
sheets relating to the transactions contemplated by this Agreement and exchanged
between the Parties prior to the Effective Date.  There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the Parties other than as set forth herein.  No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties unless reduced to writing and signed by the respective
authorized officers of the Parties.  

58

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

15.11Independent Contractors. Nothing herein shall be construed to create any
relationship of employer and employee, agent and principal, partnership or joint
venture between the Parties.  Each Party is an independent contractor.  Neither
Party shall assume, either directly or indirectly, any liability of or for the
other Party.  Neither Party shall have the authority to bind or obligate the
other Party and neither Party shall represent that it has such authority.  

15.12Headings; Construction; Interpretation. Headings and any table of contents
used herein are for convenience only and shall not in any way affect the
construction of or be taken into consideration in interpreting this
Agreement.  The terms of this Agreement represent the results of negotiations
between the Parties and their representatives, each of which has been
represented by counsel of its own choosing, and neither of which has acted under
duress or compulsion, whether legal, economic or otherwise. Accordingly, the
terms of this Agreement shall be interpreted and construed in accordance with
their usual and customary meanings, and each of the Parties hereby waives the
application in connection with the interpretation and construction of this
Agreement of any rule of Law to the effect that ambiguous or conflicting terms
or provisions contained in this Agreement shall be interpreted or construed
against the Party whose attorney prepared the executed draft or any earlier
draft of this Agreement. Any reference in this Agreement to an Article, Section,
subsection, paragraph, clause or Schedule shall be deemed to be a reference to
any Article, Section, subsection, paragraph, clause or Schedule, of or to, as
the case may be, this Agreement.  Except where the context otherwise requires,
(a) any definition of or reference to any agreement, instrument or other
document refers to such agreement, instrument other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or therein), (b)
any reference to any Law refers to such Law includes all rules and regulations
thereunder and any successor Law, in each case as from time to time enacted,
repealed or amended, (c) the words “herein,” “hereof” and “hereunder,” and words
of similar import, refer to this Agreement in its entirety and not to any
particular provision hereof, (d) the words “include,” “includes,” “including”
shall be deemed to be followed by the phrase “but not limited to,” “without
limitation” or words of similar import, (e) the word “or” is used in the
inclusive sense (and/or), (f) words in the singular or plural form include the
plural and singular form, respectively, (g) references to any gender refer to
each other gender, (h) references to a particular Person include such Person’s
successors and assigns to the extent not prohibited by this Agreement, and (i) a
capitalized term not defined herein but reflecting a different part of speech
than a capitalized term which is defined herein shall be interpreted in a
correlative manner.

15.13Books and Records. Any financial books and records to be maintained under
this Agreement by a Party or its Affiliates or Sublicensees shall be maintained
in accordance with U.S. generally accepted accounting principles (“GAAP”) or
International Financial Reporting Standards, as applicable.  

15.14Further Actions. Each Party shall execute, acknowledge and deliver such
further instruments, and do all such other acts, as may be necessary or
appropriate in order to carry out the expressly stated purposes and the clear
intent of this Agreement.  

15.15Parties in Interest. All of the terms and provisions of this Agreement
shall be binding upon, and shall inure to the benefit of and be enforceable by
the parties hereto and their respective successors, heirs, administrators and
permitted assigns.  

59

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

15.16Counterparts. This Agreement may be signed in counterparts, each and every
one of which shall be deemed an original, notwithstanding variations in format
or file designation which may result from the electronic transmission, storage
and printing of copies from separate computers or printers.  Facsimile
signatures and signatures transmitted via PDF shall be treated as original
signatures.  

[Signature page to follow]




60

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
caused this Agreement to be executed by their duly authorized representatives as
of the Effective Date.  

 

Akcea Therapeutics, Inc.

 

 

 

By:

 

/s/ Paula Soteropoulos

 

 

Name: Paula Soteropoulos  

 

 

Title: Chief Executive Officer

 

 

 

PTC Therapeutics International Limited

 

 

 

By:

 

/s/ Adrian Haigh

 

 

Name: Adrian Haigh

 

 

Title: Director

 




61

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

Schedule 1.4

Akcea Core Technology Patent Rights

[***]

 




62

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

Schedule 1.8

Akcea Manufacturing Patent Rights

[***]

63

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

Schedule 1.13

Akcea Product-Specific Patent Rights

inotersen

[***]

 

volanesorsen

[***]




64

 

 

ActiveUS 169009360v.1

--------------------------------------------------------------------------------

Confidential

 

Schedule 1.39

Existing In-License Agreements

[***]

 

In each case, only if (and to the extent) a Product under this Agreement
incorporates technology that is in-licensed by Akcea or Ionis Pharmaceuticals
under such agreement.

65

 

 

ActiveUS 169009360v.1